Exhibit 10.1

 

[g152561km01i001.gif]

[g152561km01i002.gif]

 

DATED 25 May 2017

 

(1)   MEPC MILTON PARK NO. 1 LIMITED AND MEPC MILTON PARK NO. 2 LIMITED

 

(2)   ADAPTIMMUNE LIMITED

 

AGREEMENT FOR LEASE

 

relating to

 

39 Innovation Drive

 

Milton Park

 

[g152561km01i003.gif]

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made the 25 day of May 2017 BETWEEN

 

 

 

 

(1)

 

MEPC MILTON PARK NO. 1 LIMITED (Company number 5491670) and MEPC MILTON PARK NO.
2 LIMITED (Company number 5491806), on behalf of MEPC Milton LP (LP
No. LP14504), both of whose registered offices are at Lloyds Chambers 1
Portsoken Street London E1 8HZ; and

 

 

 

(2)

 

ADAPTIMMUNE LIMITED (Company number 6456741) whose registered office is at 101
Park Drive Milton Park Abingdon Oxfordshire OX14 4RY; and

 

 

 

 

 

DEFINITIONS

 

 

 

1

 

In this Agreement save where the context otherwise requires the following words
and expressions have the following meanings:

 

 

 

1.1

 

Break Dates mean Break Date 1, Break Date 2, Break Date 3 and Break Date 4 as
defined in the Lease;

 

 

 

1.2

 

Completion Date means:

 

 

 

1.2.1

 

If Clause 5.1 shall apply: the earlier of the Date of Practical Completion or 13
weeks after the Unconditional Date; and

 

 

 

1.2.2

 

If Clause 5.2 shall apply: the Date of Practical Completion;

 

 

 

1.3

 

Condition Precedent 1 means the grant of Planning Permission;

 

 

 

1.4

 

Condition Precedent 2 means the securing of vacant possession of the Property;

 

 

 

1.5

 

Conditions Precedent means Condition Precedent 1 and Condition Precedent 2;

 

 

 

1.6

 

Employer’s Agent means means Ridge & Partners LLP of The Cowyards, Blenheim
Park, Oxford Road, Woodstock, OX20 1QR or such other Employer’s Agent as may be
jointly appointed from time to time in connection with the Landlord’s Works by
the Landlord and the Tenant (acting reasonably);

 

 

 

1.7

 

Date of Practical Completion means the date on which the Employer’s Agent issues
a certificate of practical completion of the Property under the Landlord’s Works

 

 

 

1.8

 

Defects Liability Period means the period of twelve (12) months commencing on
the Date of Practical Completion

 

 

 

1.9

 

Landlord means MEPC Milton Park No. 1 Limited and MEPC Milton Park No. 2
Limited, on behalf of MEPC Milton LP and their successors in title to the
Property;

 

 

 

1.10

 

Landlord’s Works the works described in Schedule 1;

 

 

 

1.11

 

Landlord’s Works Payment (Landlord) means a reverse premium to be paid to the
Tenant as an inducement to accept the grant of the Lease as reimbursement for
expenditure incurred by or on behalf of the Tenant in respect of the procurement
of the Landlord’s Works and directly associated therewith being the lesser of:

 

 

 

1.11.1

 

£437,161; and

 

 

 

1.11.2

 

the aggregate expenditure (exclusive of VAT) incurred by or on behalf of the
Tenant in respect of the procurement of the Landlord’s Works and directly
associated therewith;

 

 

 

1.12

 

Landlord’s Works Payment (Tenant) means the aggregate expenditure (exclusive of
VAT) incurred by or on behalf of the Landlord in respect of the procurement of
the Landlord’s Works and directly associated therewith, less the sum of
£437,161, provided that the minimum value of the Landlord’s Works Payment
(Tenant) shall be £0;

 

 

 

1.13

 

Lease means a lease in the form of the settled draft lease of the Property and
set out in Schedule 2 and marked “Lease_39 Innovation Drive_Milton Park”;

 

 

 

1.14

 

Licence for Alterations means the licence permitting the Tenant’s Works in the
form of the settled draft set out in Schedule 4

 

 

 

1.15

 

Local Development Order means the Milton Park Local Development Order adopted by
the Vale of White Horse District Council on 12 December 2012 pursuant to
paragraph 3 of Schedule 4A of the Town and Country Planning Act 1990 and which
came into effect on 15 January 2013;

 

 

 

1.16

 

Planning Permission means planning permission for a change of use to allow the
Property to be used for purposes within Class B1(b) of the Town and Country
Planning (Use Classes) Order 1987 (as originally

 

--------------------------------------------------------------------------------


 

 

 

enacted) to be granted by the Landlord receiving confirmation from the Local
Planning Authority in writing (in accordance with clause 4.1.2 of the Local
Development Order) that the proposed change of use is permitted by the Local
Development Order;

 

 

 

1.17

 

Property means the premises to be demised by and more particularly described in
the Lease as 39 Innovation Drive, Milton Park, Abingdon, Oxfordshire OX14 4RT;

 

 

 

1.18

 

Rent Security Deposit Deed means the rent security deposit deed in the form of
the settled draft deed set out in Schedule 3;

 

 

 

1.19

 

Regulations means the Construction (Design and Management) Regulations 2015 (as
may be amended);

 

 

 

1.20

 

Required Permissions means the all necessary statutory consents including
building regulation approvals for the implementation of the Landlord’s Works;

 

 

 

1.21

 

Review Dates means the ‘Review Dates’ defined in the Lease;

 

 

 

1.22

 

Standard Conditions means the Standard Commercial Property Conditions (Second
Edition) and Standard Condition shall be interpreted accordingly;

 

 

 

1.23

 

Tenant means Adaptimmune Limited (Company number 6456741);

 

 

 

1.24

 

Tenant’s Works means the Tenant’s works to fit out the Property in accordance
with the Tenant’s Works Specification;

 

 

 

1.25

 

Tenant’s Works Specification means the drawings and specifications approved in
accordance with clause 9;

 

 

 

1.26

 

Unconditional Date means the date both of the Conditions Precedent shall have
been satisfied;

 

 

 

1.27

 

VAT means Value Added Tax and any similar tax substituted for it or levied in
addition to it;

 

 

 

1.28

 

Working Day means any day except Saturdays, Sundays and bank, public and
statutory holidays.

 

 

 

 

 

INTERPRETATION

 

 

 

2

 

In the interpretation of this Agreement references to clauses shall be
references to clauses in this Agreement and the clause headings shall be
ignored.

 

 

 

 

 

STANDARD CONDITIONS

 

 

 

3

 

The Standard Conditions shall apply to this Agreement save for Standard
Conditions 2.2 and 9.2(a). In case of conflict between this Agreement and the
Standard Conditions, this Agreement prevails. Terms used or defined in the
Standard Conditions have the same meanings when used in this Agreement, and vice
versa save that “seller” shall mean the Landlord and “buyer” shall mean the
Tenant.

 

 

 

 

 

CONDITION PRECEDENT

 

 

 

4

 

This Agreement (save for Clauses 1, 2, 4, 12, 15, 16, 17, 23, 24, 27 and 28
which take effect now with immediate effect) shall be conditional on and shall
only have effect in the event that the Unconditional Date shall have occurred;
and

 

 

 

4.1

 

With regard to Condition Precedent 1: the Tenant shall not oppose any
application for Planning Permission made by (or on behalf of) the Landlord in
accordance with this Agreement and shall, if requested and at the Landlord’s
cost, provide reasonable support for any such application; and

 

 

 

4.2

 

With regard to Condition Precedent 2: the Landlord shall be the sole arbiter of
the appropriateness of any steps taken to secure vacant possession; and

 

 

 

4.3

 

If the Unconditional Date shall not have occurred by 31 January 2018, as to
which time shall be of the essence, either the Landlord or the Tenant may
determine this Agreement by giving to the other not less than five (5) Working
Days’ notice in writing and (if any such notice is given) on expiry of such
notice:

 

 

 

4.3.1

 

this Agreement shall immediately determine and be of no further effect; and

 

 

 

4.4

 

in respect of this Agreement, no party shall have any further claims against or
liability to any other party save in respect of any antecedent breach of the
terms of this Agreement.

 

 

 

 

 

LANDLORD’S WORKS

 

 

 

5

 

The following provisions shall apply in respect of the Landlord’s Works:

 

--------------------------------------------------------------------------------


 

5.1

 

If the Unconditional Date shall occur on or after 1 September 2017:

 

 

 

5.1.1

 

The Tenant will at its own expense apply for all Required Permissions and
diligently use all reasonable endeavours to obtain the Required Permissions as
quickly as possible;

 

 

 

5.1.2

 

Subject to the Required Permissions, once obtained, remaining in all material
respects unrevoked and unaltered the Tenant will cause the Landlord’s Works to
be carried out and completed:

 

 

 

5.1.2.1

 

at its own expense;

 

 

 

5.1.2.2

 

in a good and workmanlike manner;

 

 

 

5.1.2.3

 

using sound building practice and materials of good quality;

 

 

 

5.1.2.4

 

in accordance with the Required Permissions;

 

 

 

5.1.2.5

 

in accordance with the specification set out in Schedule 1;

 

 

 

5.1.2.6

 

in compliance with all requirements of the insurers or underwriters with whom
the Property shall for the time being be insured;

 

 

 

5.1.2.7

 

pursuant to a JCT Minor Works Building Contract 2011 with such amendments as are
set out in as are agreed between the Landlord and Tenant (both acting
reasonably) and which provides third party rights in favour of the Landlord to
enable the Landlord to take action against the contractor under the Building
Contract on no less favourable a basis than the employer under the Building
Contract could have done;

 

 

 

5.1.2.8

 

so that when the Landlord’s Works are completed the Property is in a clean and
tidy condition with no persons other than the Tenant being in occupation or
possession of it or any part of it;

 

 

 

5.1.2.9

 

using reasonable endeavours to commence the Landlord’s Works within 5 Working
Days after the Unconditional Date and to complete the Landlord’s Works within 10
weeks after commencing the Landlord’s Works;

 

 

 

5.1.3

 

The Tenant shall keep the Landlord reasonably informed of the progress of the
Landlord’s Works which shall not be less than once a month in writing;

 

 

 

5.1.4

 

During the carrying out of the Landlord’s Works the Landlord (together with its
representatives) shall have the right (subject to the Tenant’s approval not to
be unreasonably withheld or delayed) to inspect the Landlord’s Works;

 

 

 

5.1.5

 

The right to inspect at clause 5.1.4 shall be subject to the Landlord complying
with any reasonable health and safety requirements of the Tenant or any
contractor engaged in the Landlord’s Works and also subject to the Landlord
ensuring that no instructions are given to any aforesaid contractor;

 

 

 

5.2

 

If the Unconditional Date shall occur before 1 September 2017:

 

 

 

5.2.1

 

The Landlord will at its own expense apply for all Required Permissions and
diligently use all reasonable endeavours to obtain the Required Permissions as
quickly as possible;

 

 

 

5.2.2

 

Subject to the Required Permissions, once obtained, remaining in all material
respects unrevoked and unaltered the Landlord will cause the Landlord’s Works to
be carried out and completed:

 

 

 

5.2.2.1

 

at its own expense;

 

 

 

5.2.2.2

 

in a good and workmanlike manner;

 

 

 

5.2.2.3

 

using sound building practice and materials of good quality;

 

 

 

5.2.2.4

 

in accordance with the Required Permissions;

 

 

 

5.2.2.5

 

as cost effectively as is reasonably practicable;

 

 

 

5.2.2.6

 

in accordance with the specification set out in Schedule 1;

 

 

 

5.2.2.7

 

in compliance with all requirements of the insurers or underwriters with whom
the Property shall for the time being be insured;

 

 

 

5.2.2.8

 

pursuant to a JCT Minor Works Building Contract 2011 with such amendments as are
set out in as are agreed between the Landlord and Tenant (both acting
reasonably) and which provides third party rights in favour of the Tenant to
enable the Tenant to take action against the contractor under the Building
Contract on no less favourable a basis than the employer under the Building
Contract could have done

 

--------------------------------------------------------------------------------


 

5.2.2.9

 

so that the Landlord’s Works when completed are delivered to the Tenant in a
clean and tidy condition with the benefit of vacant possession;

 

 

 

5.2.2.10

 

using reasonable endeavours to commence the Landlord’s Works within 5 Working
Days after the Unconditional Date and to complete the Landlord’s Works within 10
weeks after commencing the Landlord’s Works;

 

 

 

5.2.3

 

The Landlord shall keep the Tenant reasonably informed of the progress of the
Landlord’s Works which shall not be less than once a month in writing;

 

 

 

5.2.4

 

During the carrying out of the Landlord’s Works the Tenant (together with its
representatives) shall have the right (subject to the Landlord’s approval not to
be unreasonably withheld or delayed) to inspect the Landlord’s Works;

 

 

 

5.2.5

 

The right to inspect at clause 5.2.4 shall be subject to the Tenant complying
with any reasonable health and safety requirements of the Landlord or any
contractor engaged in the Landlord’s Works and also subject to the Tenant
ensuring that no instructions are given to any aforesaid contractor;

 

 

 

5.2.6

 

As soon as reasonably practicable following the Date of Practical Completion the
Tenant shall prepare a schedule of condition of the Property (including the
Landlord’s Works but excluding the Tenant’s Works) to be approved by the
Landlord (such approval not to be unreasonably withheld or delayed) to be
referenced in the Lease.

 

 

 

 

 

EARLY OCCUPATION

 

 

 

6

 

If Clause 5.1 shall apply, with effect from and including the Unconditional Date
to but excluding the Completion Date, the Tenant may occupy the Property as a
licensee without charge and the parties shall perform and observe all the
covenants and conditions on their respective parts to be contained in the Lease
(other than in respect of payment of Rents) so far as the same may be applicable
to a relationship of licensor and licensee but this Agreement shall not operate
as a demise nor confer any proprietary right in the Property (other than one to
occupy as licensee) on the Tenant.

 

 

 

 

 

PRACTICAL COMPLETION

 

 

 

7

 

The party not responsible for carrying out the Landlord’s Works shall be
entitled to:

 

 

 

7.1

 

not less than five (5) days’ written notice of the date on which the Employer’s
Agent intends to inspect the Landlord’s Works with a view to issuing the
certificate of practical completion of the Landlord’s Works; and

 

 

 

7.2

 

to accompany the Employer’s Agent on the inspection of the Landlord’s Works for
the purpose of issuing the certificate of practical completion of the Landlord’s
Works and (at such inspection) to make representations to the Employer’s Agent
in respect of any proposed certification of practical completion and the
Landlord shall procure that:

 

 

 

7.2.1

 

the Employer’s Agent shall have due regard to such representations and shall
take into account all such proper and reasonable representations; and

 

 

 

7.2.2

 

the Employer’s Agent shall (at such inspection) prepare a list of snagging items
(being items of the Landlord’s Works which are outstanding but capable of being
rectified and are not sufficiently serious to prevent the Employer’s Agent from
issuing the certificate of Practical Completion of the Landlord’s Works;

 

 

 

 

 

PROVIDED THAT the Employer’s Agent’s independent discretion as to the issuing of
the certificate of practical completion of the Landlord’s Works shall not be
fettered by any representations made by or on behalf of the Tenant or the
Landlord and forthwith after the Landlord shall have been notified of the
occurrence of the Date of Practical Completion the Landlord shall give notice to
the Tenant of the Date of Practical Completion;

 

 

 

7.2.3

 

In addition to providing a Certificate of Practical Completion the Employer’s
Agent will issue a costed summary of aggregate expenditure in respect of
carrying out the Landlord’s Works.

 

 

 

 

 

LANDLORD’S WORKS PAYMENT

 

 

 

8

 

On the later of 10 Working Days after:

 

 

 

8.1

 

The Date of Practical Completion; and

 

 

 

8.2

 

The Completion Date;

 

--------------------------------------------------------------------------------


 

 

 

and subject to the Employer’s Agent issuing the costed summary of aggregate
expenditure referred to at clause 7.2.3

 

 

 

8.3

 

If Clause 5.1 shall apply the Landlord shall pay the Landlord’s Works Payment
(Landlord) to the Tenant by direct credit;

 

 

 

8.4

 

If Clause 5.2 shall apply the Tenant shall pay the Landlord’s Works Payment
(Tenant) to the Landlord by direct credit.

 

 

 

 

 

TENANT’S WORKS

 

 

 

9

 

The following shall apply in respect of the Tenant’s Works:

 

 

 

9.1

 

The Tenant shall submit full details (including projected costings) of the
proposals for the Tenant’s Works for approval to the Landlord no later than
1st December 2017 such approval not to be unreasonably withheld or delayed);

 

 

 

9.2

 

If such proposals shall be approved in writing by the Landlord (which approval
shall not be unreasonably withheld or delayed) the relevant proposals shall
constitute the Tenant’s Works Specification;

 

 

 

9.3

 

The Tenant may carry out the Tenant’s Works on the following basis:

 

 

 

9.3.1

 

if such proposals shall be approved in writing by the Landlord (which approval
shall not be unreasonably withheld or delayed but the Tenant shall indemnify the
Landlord against all fees and disbursements incurred by the Landlord in the
approval and all inspections of the Tenant’s Works and provided that the
Landlord may in its absolute discretion refuse to approve any proposals which
would affect the structural integrity of the Property or any part of the
Property) the relevant proposals shall constitute the Tenant’s Works
Specification but the Tenant shall not commence to carry out any works before
they have been so approved;

 

 

 

9.3.2

 

if the Tenant wishes to carry out any works which materially differ from the
Tenant’s Works Specification it shall submit full details of the proposals for
such works to the Landlord and if such proposals shall be approved in writing by
the Landlord (which approval shall not be unreasonably withheld or delayed but
the Tenant shall indemnify the Landlord against all fees and disbursements
incurred by the Landlord in the approval and all inspections of the Tenant’s
Works and provided that the Landlord may in its absolute discretion refuse to
approve any proposals which would affect the structural integrity of the
Property or any part of the Property) the relevant proposals shall form part of
the Tenant’s Works and the provisions of this Agreement in relation to the
Tenant’s Works shall apply thenceforth to the Tenant’s Works as so amended
PROVIDED THAT the Tenant shall not commence to carry out any works before they
have been so approved;

 

 

 

9.3.3

 

the provisions contained in the Licence for Alterations and also the provisions
of clause 4.11 of the Lease with regard to alterations shall apply to the
Tenant’s Works as if the Licence for Alterations had been granted;

 

 

 

9.4

 

If the Tenant shall carry out the Tenant’s Works:

 

 

 

9.4.1

 

on completion of the Tenant’s Works the Tenant shall give notice to the Landlord
and shall produce to the Landlord a complete electronic set of as-built plans
and specifications for the Tenant’s Works and two (2) printed sets of as-built
plans and specifications for the Tenant’s Works (which shall be incorporated in
the Licence for Alterations);

 

 

 

9.4.2

 

the Landlord and the Tenant shall complete the Licence for Alterations on the
Completion Date or, if later, on completion of the Tenant’s Works.

 

 

 

 

 

DEFECTS

 

 

 

10

 

In the event that clause 5.2 applies the Landlord shall as soon as reasonably
practicable make good or procure the making good at its own expense all defects
(but not any defect which is wholly or partially due to normal condensation,
natural shrinkage or drying out) to the Property which are directly attributable
to:

 

 

 

10.1

 

Defective design, workmanship, supervision or materials; or

 

 

 

10.2

 

Defective supervision of the construction and finishing of the Landlord’s Works

 

 

 

 

 

which appear and are notified to the Landlord in writing by the Tenant at any
time before the expiration of the Defects Liability Period PROVIDED THAT the
Tenant shall afford to the Landlord all

 

--------------------------------------------------------------------------------


 

 

 

reasonable access to the Property and areas affected by such defects subject to
the Landlord causing as little inconvenience to the Tenant as may in all the
circumstances be practicable and making good all damage to any property of the
Tenant or the Property caused during such entry and without prejudice to the
generality of the foregoing the Landlord shall not be required to procure the
making good of any defect which is attributable in whole or in part to the
carrying out of any works carried out by or on behalf of the Tenant or to the
effect of any such works or to the use and occupation of the Property by or on
behalf of the Tenant.

 

 

 

 

 

INSURANCE

 

 

 

11

 

During the period when the Landlord’s Works are being carried out the person
responsible for procuring the carrying out of the Landlord’s Works (the Landlord
or the Tenant as the case may be) shall procure that the Landlord’s Works are
kept insured for their full reinstatement value and shall procure that the other
party’s interest is noted on such policy.

 

 

 

 

 

INTEREST

 

 

 

12

 

If any sum due to a party under this Agreement shall not be paid within 10
Working Days of the due date such sum shall bear interest at 4 per cent above
the base rate from time to time of Barclays Bank PLC from the due date until
payment (both before and after any judgment) provided this Clause shall not
prejudice any other right or remedy for the recovery of such sum.

 

 

 

 

 

LEASE GRANT

 

 

 

13

 

The Lease shall be:

 

 

 

13.1

 

In the form set out in Schedule 2; and

 

 

 

13.2

 

Granted with full title guarantee.

 

 

 

14

 

The Landlord’s solicitors shall prepare an engrossment of the Lease and a
counterpart of it; and

 

 

 

14.1

 

The Tenant shall execute and deliver the counterpart of the Lease to the
Landlord and the Landlord shall execute and deliver the Lease to the Tenant on
the Completion Date;

 

 

 

14.2

 

The contractual term of the Lease shall be the term of years from and including
the Completion Date to and including 23 October 2041;

 

 

 

14.3

 

The Principal Rent shall commence and be payable on the Completion Date and
shall be:

 

 

 

14.3.1

 

From and including the Completion Date to but excluding the date five (5) months
after the Completion Date: TWO HUNDRED AND EIGHTEEN THOUSAND FIVE HUNDRED AND
EIGHTY POUNDS AND FIFTY PENCE (£218,580.50) per annum;

 

 

 

14.3.2

 

From and including the date five (5) months after the Completion Date to and
including 23 October 2021: FOUR HUNDRED AND THIRTY SEVEN THOUSAND ONE HUNDRED
AND SIXTY ONE POUNDS (£437,161.00) per annum;

 

 

 

14.4

 

The Principal Rent shall be reviewed in accordance with the provisions of the
Lease on the Review Dates;

 

 

 

14.5

 

All other rents reserved by the Lease shall commence and be payable on and from
the Completion Date;

 

 

 

14.6

 

The Tenant shall be entitled to break the Lease in accordance with the
provisions of the Lease on any of the Break Dates;

 

 

 

14.7

 

The Lease shall be granted with the benefit of vacant possession;

 

 

 

14.8

 

The right of the Landlord to grant the Lease is accepted by the Tenant and the
Landlord shall not be required to deduce title to the Property;

 

 

 

14.9

 

In the event that clause 5.1 applies on or before the Date of Practical
Completion the Tenant shall provide to the Landlord evidence of compliance with
all Required Permissions in respect of the Landlord’s Works;

 

 

 

14.10

 

In the event that clause 5.2 applies on or before the Completion Date the
Landlord shall provide to the Tenant evidence of compliance with all Required
Permissions in respect of the Landlord’s Works.

 

 

 

 

 

ALIENATION

 

 

 

15

 

The Tenant shall not assign or otherwise deal with the benefit of this Agreement
PROVIDED ALWAYS

 

--------------------------------------------------------------------------------


 

 

 

THAT after the grant of the Lease the Tenant shall be entitled to assign the
benefit of this Agreement to its successor or successors in title to the Lease
and PROVIDED FURTHER THAT the Tenant shall have the same rights to relief from
forfeiture as it would have if the Lease had already been granted and any
dispute concerning this clause will be referred to arbitration in accordance
with clause 20.

 

 

 

 

 

REPRESENTATIONS

 

 

 

16

 

Each of the parties to this Agreement acknowledges that it has not relied on any
representation by or on behalf of any other party in entering into this
Agreement apart from any written statement made by one party’s solicitors to any
other party’s solicitors.

 

 

 

 

 

NOTICES

 

 

 

17

 

The provisions of Section 196 Law of Property Act 1925 as amended shall apply to
any notice required to be served under this Agreement save that any notice to be
served shall be addressed to such office as the recipient may have nominated in
writing to the sender for that purpose or (if none) to its registered office.

 

 

 

 

 

MATTERS AFFECTING THE PROPERTY

 

 

 

18

 

The Property will be let subject to and where applicable with the benefit of:

 

 

 

18.1

 

Any unregistered interests which override first registration under Schedule 1 of
the 2002 Act and any unregistered interests which override registered
dispositions under Schedule 3 of the 2002 Act;

 

 

 

18.2

 

All matters contained or referred to in the Property, Proprietorship and Charges
registers of title BK102078 so far as the same affect the Property as at the
date of this Agreement (except fixed and/or floating charges securing money or
liabilities);

 

 

 

18.3

 

All local land charges whether registered or not before or after the date hereof
and all matters capable of registration as local land charges whether or not
actually so registered;

 

 

 

18.4

 

All notices, orders, resolutions, restrictions, agreements, directions and
proposals thereon made by any local or other competent authority before or after
the date hereof;

 

 

 

18.5

 

All covenants, conditions, rights, restrictions, encumbrances, exceptions,
reservations and other matters to which the Property may for the time being be
subject;

 

 

 

18.6

 

Those incumbrances mentioned in Standard Condition 3.1.2;

 

 

 

18.7

 

And the Tenant is deemed to take the Lease with full knowledge of the
incumbrances referred to in Standard Condition 3.1.2 and this Clause 18.

 

 

 

 

 

MERGER

 

 

 

19

 

Notwithstanding the grant of the Lease the provisions of this Agreement shall
continue in full force and effect.

 

 

 

 

 

DISPUTES

 

 

 

20

 

If any difference, dispute or question shall at any time arise between the
parties hereto it shall be referred to an arbitrator appointed by the parties
jointly and in default of agreement as to the person to be appointed:

 

 

 

20.1

 

If such difference, dispute or question relates to the interpretation of this
Agreement the arbitrator shall be a solicitor or a barrister appointed on the
application of any party by the president for the time being of The Law Society;

 

 

 

20.2

 

If such, difference dispute or question relates to any other matter the
arbitrator shall be a chartered surveyor appointed on the application of any
party by the President; and such arbitrations shall be conducted in accordance
with the Arbitration Act 1996.

 

 

 

 

 

CONSTRUCTION (DESIGN AND MANAGEMENT) REGULATIONS 2015

 

 

 

21

 

The Landlord shall deliver to the Tenant as soon as it is prepared a copy of the
Health and Safety file which complies with the Regulations; and

 

 

 

21.1

 

The Landlord shall (in respect of the Landlord’s Works) procure the discharge of
the duties of the Client (as defined in the Regulations);

 

 

 

21.2

 

For the purposes of the Regulations the Tenant confirms its approval of the
appointments of the Contractor and the Consultants for the Landlord’s Works.

 

--------------------------------------------------------------------------------


 

 

 

RENT SECURITY DEPOSIT DEED

 

 

 

22

 

On the Completion Date:

 

 

 

22.1

 

The Tenant shall pay to the Landlord the sum of £262,296.60 to be held pursuant
to the terms of the Rent Security Deposit Deed; and

 

 

 

22.2

 

The Landlord and the Tenant shall complete the Rent Security Deposit Deed.

 

 

 

 

 

GOOD FAITH

 

 

 

23

 

The parties hereto shall act towards each other with the utmost good faith.

 

 

 

 

 

VAT

 

 

 

24

 

Any payment to be provided to a party to this Agreement is exclusive of VAT and
the party which is required to make such payment shall in addition pay any VAT
properly chargeable on the date such payment is due and the party making such
supply on which VAT is payable shall provide a valid VAT invoice addressed to
the party making such payment.

 

 

 

 

 

CAPITAL ALLOWANCES

 

 

 

25

 

Any capital allowances relating to the Landlord’s Works shall belong to the
Landlord and the Tenant will not claim any capital allowances in respect of the
Landlord’s Works.

 

 

 

 

 

ADDITIONAL ITEMS

 

 

 

26

 

The Landlord shall procure quotes from utilities providers for the upgrade of
electricity, gas and water supplies to such standards (if any) as shall be
agreed between the Landlord and the Tenant and shall promptly pass on any such
quotes to the Tenant.

 

 

 

 

 

CONTRACTS (RIGHTS OF THIRD) PARTIES ACT 1999

 

 

 

27

 

Except as may be permitted under the law of England as it applies on the date of
this Agreement the parties to this Agreement do not intend that any of its terms
shall be enforceable by any third party.

 

 

 

 

 

JURISDICTION

 

 

 

28

 

This Agreement shall be governed by and construed in all respects in accordance
with the law of England and the Landlord and the Tenant each submits to the
exclusive jurisdiction of the English Courts.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

(Landlord’s Works)

 

Works to:

 

1                               Replace warehouse roof;

 

2                               Respray warehouse cladding, render of the office
pod, repaint exterior windows, gutters and downpipes and resurface yard area

 

as more particularly described in the scope of works summary annexed.

 

--------------------------------------------------------------------------------


 

Scope of Works summary

 

1. Scope of works (Roof)

 

To supply and install the following materials for the construction of a new
roof.

 

· Strip off all asbestos roofing sheets.

· Strip off all plasterboard liners.

· New 120mm thick HPS200 insulated roof panels LPCB approved.

· New Factory Assembled roof lights to 12% of the roof area.

· Installation of roof penetrations and weather flashings for all existing roof
protrusions

· Molded head fixings with washer seals.

· New .7mm thick HPS200 or HP200 plastisol flashings.

· Weather proof foam fillers to ridge and eaves.

 

Scope of works is for a complete new roof (Strip and Re-sheet):

 

· Safety Management of Project inclusive of Safety Audits

· Safety Netting Costs

· Debris Lining to all Safety Netting if premises occupied during works

· Statically Charged Film to all Safety Netting if premises occupied during
works

· Safety Scaffolding Handrail Costs

· Safety Access Scissor Lifts

· Telescopic Handler

· Crane Lifts — Contract Lifts — Full Insurance

· Stripping off of Asbestos including all Asbestos Waste

· Installation of 120mm composite roof

· Gutter Joints Sealed on Existing Gutter

· O& M Manuals

· CDM Element of Project

 

2. Scope of works (General — cladding, render, paint, yard resurface)

 

1) Spray Paint to external wall cladding, gutters, window frames, down pipes and
external fire escape enclosure.

 

·                  Mask Off and protect all non - affected areas.

·                  Using pre-clean solution, clean all areas that require repair
with lint free cloths

·                  Where required, remove existing coating where traces of
flaking are evident

·                  All dents and scratches are to be repaired with resin filler
or similar. (Preparation to be in accordance with manufacturers guidelines)

·                  When cured and hardened sand down using the appropriate grade
of refinishing papers. Wipe down with pre-clean to remove surface contamination
prior to painting. Tack off using the appropriate tack rags.

·                  Apply LESONAL or equal and approved high build self-etch
primer for high adhesion to bare metal. Apply LESONAL build up primer to
overcome minor surface defects and ensure a sound substrate for the topcoat
colour.

·                  Sand the surface using appropriate grade of paper, blow down
and tack off using tack rags

·                  Apply specified top coat

·                  Spray paint using ‘Lechler Acryl 1K’ paint, all external
cladding areas including the guttering, fascia, down pipes, roller shutter
doors, fire escape doors. Including all materials & access equipment as
required. Wall cladding to be spray painted Metallic Silver RAL 9006 with
downpipes, guttering & fascias etc painted Anthracite Grey RAL 7016. All to
match units 36-38 Milton park

·                  De mask and commission coating system

 

--------------------------------------------------------------------------------


 

2) Proprietary External Through—Colour Render System

 

·                  Surfaces are required to be clean, dry, sound and
dimensionally stable and free from loose material efflorescence, mould and other
contaminants. Remove all loose, flaking powdry, chalking or otherwise defective
coatings.

·                  Treat surfaces affected by Moss, mould, lichen, etc with
Permarock Moss and Mould remover.

·                  Fit all Render corner and stop beads, UPVC render drip edge
bead forming a base to the system. Corner profile PC00PL/M Bead or similar.

·                  Apply PermaRend or equal approved bedding mortar: High
impact-resistant, water proof, water vapour permeable, polymer-modified cement
based base-coat render incorporating selected graded aggregates.

·                  Apply PermRrend or equal approved reinforcing mesh for
application to all areas of insulation with minimum 100mm overlaps at joints,
Reinforcement stress patches measuring a minimum of 250x250mm must also be
applied to all external angles such as window reveal/head junctions.

·                  Apply Permarock Putzgrund 610 bonding primer or similar.
Pigmented special synthetic binder coating as basecoat under Permarock Thermosan
NQG K-finish

·                  Apply Permarock Thermosan NQG K-Finish or similar.

·                  Colours to match units 36-36 Milton Park.

·                  High level render to be 2500 Chalk — Sample to be checked and
approved before application

·                  Low level render to be 041 Cream — Sample to be checked and
approved before application

 

3) Paint application to existing UPVC Windows

 

·                  To wash down and prepare all window surfaces.

·                  Apply Zinsser Mould killer or similar approved in accordance
with manufacturers’ instructions. Allow to dry

·                  Apply 1no coat of Bulls Eye 1-2-3 Primer in accordance with
manufacturers’ instructions or similar allowing 1 hour in normal drying
conditions

·                  Apply 2No full coats of Zinsser Perma-white Exterior Satin
paint allowing a drying time of 2hours between coats.

·                  Application to all UPVC windows to the office pod. Also to
paint all steel fire escape doors. Including all access equipment and materials

·                  Paint colour to be RAL 7016 to match units 36-38 — Sample to
be checked and approved by MEPC prior to application

 

4) Tarmacadam to service yards front and rear

 

·                  To carry out all preparation, breaking up all loose base
material to provide a consolidated sub base in accordance with the structural
engineers design and approval.

·                  All surfaces to be laid to falls incorporating existing
drainage gulleys

·                  Over lay both concrete yards with 40mm thick tarmacadam
(Maxiflex surface course) to match the other units within the 36-38 development.

·                  Apply tack coat to existing surface and lay new Tensar
Glasstex P100 to cover all concrete expansion joints.

·                  Car parking bays to be marked out in Thermoplastic paint.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

(Form of Lease)

 

--------------------------------------------------------------------------------


 

[g152561km05i001.gif]

[g152561km05i002.gif]

 

DATED               2017

 

(1)                                 MEPC MILTON PARK NO. 1 LIMITED AND MEPC
MILTON PARK NO. 2 LIMITED

 

(2)                                 ADAPTIMMUNE LIMITED

 

LEASE

 

relating to

 

39 Innovation Drive

 

Milton Park

 

[g152561km05i003.gif]

 

--------------------------------------------------------------------------------


 

PRESCRIBED CLAUSES

 

LR1.         Date of lease

 

                                                                                                                 2017

 

 

 

LR2.         Title number(s)

 

LR2.1 Landlord’s title number(s)

 

BK102078

 

LR2.2 Other title number(s)

 

ON122118, ON122717, ON130606, ON145942, ON146219, ON225380, ON38283, ON72772,
ON96949, ON216090

 

 

 

LR3.         Parties to this lease

 

 

Landlord

 

MEPC MILTON PARK NO. 1 LIMITED (Company number 5491670) and MEPC MILTON PARK NO.
2 LIMITED (Company number 5491806), on behalf of MEPC Milton LP (LP
No. LP14504), both of whose registered offices are at Lloyds Chambers 1
Portsoken Street London E1 8HZ

 

Tenant

 

ADAPTIMMUNE LIMITED (Company number 6456741) whose registered office is at 101
Park Drive Milton Park Abingdon Oxfordshire OX14 4RY

 

Other parties

 

LR4.         Property

 

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

 

39 Innovation Drive, Milton Park, Abingdon, Oxfordshire, OX14 4RT shown edged
red on the Plan with a gross internal floor area of 4,275 square metres (46,017
square feet) measured in accordance with the RICS Code of Measuring Practice
(sixth edition)

 

 

 

LR5.         Prescribed Statements etc.

 

None

 

 

 

LR6.         Term for which the Property is leased

 

From and including [·](1)

 

To and including 23 October 2041

 

 

 

LR7.         Premium

 

None

 

 

 

LR8.         Prohibitions or restrictions on disposing of this lease

 

This lease contains a provision that prohibits or restricts dispositions

 

 

 

LR9.         Rights of acquisition etc.

 

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

 

None

 

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

 

None

 

LR9.3 Landlord’s contractual rights to acquire this lease

 

None

 

 

 

LR10.  Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

 

None

 

--------------------------------------------------------------------------------

(1)  Per agreement for lease

 

--------------------------------------------------------------------------------


 

LR11.  Easements

 

LR11.1 Easements granted by this lease for the benefit of the Property

 

The easements specified in Part I of the First Schedule of this lease

 

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

 

The easements specified in Part II of the First Schedule of this lease

 

 

 

LR12.  Estate rentcharge burdening the Property

 

None

 

 

 

LR13.  Application for standard form of restriction

 

None

 

 

 

LR14.  Declaration of trust where there is more than one person comprising the
Tenant

 

None

 

--------------------------------------------------------------------------------


 

This lease made on the date and between the parties specified in the Prescribed
Clauses Witnesses as follows:

 

1                                      Definitions and Interpretation

 

In this lease unless the context otherwise requires:

 

1.1                            Definitions

 

Adjoining Property means any adjoining or neighbouring premises in which the
Landlord or a Group Company of the Landlord holds or shall at any time during
the Term hold a freehold or leasehold interest;

 

Agreement for Lease means the agreement dated [·] 2017 made between (1) MEPC
Milton Park No. 1 Limited and MEPC Milton Park No. 2 Limited, on behalf of MEPC
Milton LP, and (2) Adaptimmune Limited providing, inter alia, for the grant of
this lease;

 

Base Rate means the base rate from time to time of Barclays Bank PLC or (if not
available) such comparable rate of interest as the Landlord shall reasonably
require;

 

Break Date 1 means the fifth (5th) anniversary of the date of commencement of
the Contractual Term;

 

Break Date 2 means 24 October 2027;

 

Break Date 3 means 24 October 2031;

 

Break Date 4 means 24 October 2036;

 

Clearing Bank means a bank which is a shareholder in CHAPS Clearing Company
Limited;

 

Common Control means that each of the companies concerned has 50% or more of its
outstanding voting stock in the ownership of the same persons or companies;

 

Conduit means any existing or future media for the passage of substances or
energy and any ancillary apparatus attached to them and any enclosures for them;

 

Contractual Term means the term specified in the Prescribed Clauses;

 

Encumbrances means the obligations and encumbrances (if any) specified in
Part III of the First Schedule;

 

Estate means Milton Park, Abingdon, Oxfordshire (of which the Property forms
part) and the buildings from time to time standing on it shown on the Plan
together with any other adjoining land which is incorporated into Milton Park;

 

Estate Common Areas means the roads, accesses, landscaped areas, car parks,
estate management offices and other areas or amenities on the Estate or outside
the Estate but serving or otherwise benefiting the Estate as a whole which are
from time to time provided or designated for the common amenity or benefit of
the owners or occupiers of the Estate;

 

Estate Services means the services provided or procured by the Landlord in
relation to the Estate as set out in Part II of the Fourth Schedule;

 

Group Company means a company which is a member of the same group of companies
within the meaning of Section 42 of the 1954 Act or is within Common Control;

 

Guarantor means any party to this lease so named in the Prescribed Clauses
(which in the case of an individual includes his personal representatives) and
any guarantor of the obligations of the Tenant for the time being;

 

Indexation Review Dates means 24 October 2021 and 24 October 2031;

 

Insurance Commencement Date means [·];(2)

 

Insured Risks means fire, lightning, earthquake, explosion, terrorism, aircraft
(other than hostile aircraft) and other aerial devices or articles dropped
therefrom, riot, civil commotion, malicious damage, storm or tempest, bursting
or overflowing of water tanks apparatus or pipes, flood and impact by road
vehicles (to the extent that insurance against such risks may ordinarily be
arranged with an insurer of good repute) and such other risks or insurance as
may from time to time be reasonably required by the Landlord (subject in all
cases to such usual exclusions and limitations as may be imposed by the
insurers), and Insured Risk means any one of them;

 

--------------------------------------------------------------------------------

(2)  Per agreement for lease

 

--------------------------------------------------------------------------------


 

Landlord means the party to this lease so named in the Prescribed Clauses and
includes any other person entitled to the immediate reversion to this lease;

 

Landlord’s Surveyor means a suitably qualified person or firm appointed by the
Landlord (including an employee of the Landlord or a Group Company) to perform
the function of a surveyor for the purposes of this lease;

 

Lease Particulars means the descriptions and terms in the section headed Lease
Particulars which form part of this lease insofar as they are not inconsistent
with the other provisions of this lease;

 

Permitted Use means use within Class B1 of the 1987 Order

 

Plan means the plan or plans annexed to this lease;

 

Prescribed Clauses means the descriptions and terms in the section headed
Prescribed Clauses which form part of this lease;

 

Principal Rent means:

 

From and including [·](3) to and including [·](4): TWO HUNDRED AND EIGHTEEN
THOUSAND FIVE HUNDRED AND EIGHTY POUNDS AND FIFTY PENCE (£218,580.50) per annum;

 

From and including [·](5) to and including 23 October 2021: FOUR HUNDRED AND
THIRTY SEVEN THOUSAND ONE HUNDRED AND SIXTY ONE POUNDS (£437,161.00) per annum;

 

subject to increase in accordance with the Second Schedule;

 

Property means the property described in the Prescribed Clauses and includes any
part of it, any alteration or addition to the Property and any fixtures and
fittings in or on the Property;

 

Quarter Days means 25 March, 24 June, 29 September and 25 December in every year
and Quarter Day means any of them;

 

Rent Commencement Date means [·];(6)

 

Review Dates means 24 October 2026 and 24 October 2036;

 

Schedule of Condition means the schedule of condition to be prepared in
accordance with the provisions of the Agreement for Lease.

 

Service Charge means the Service Charge set out in the Fourth Schedule;

 

Service Charge Commencement Date means [·];(7)

 

Tenant means the party to this lease so named in the Prescribed Clauses and
includes its successors in title;

 

Term means the Contractual Term together with any continuation of the term or
the tenancy (whether by statute, common law holding over or otherwise);

 

This lease means this lease and any document supplemental to it or entered into
pursuant to it;

 

Uninsured Risks means an Insured Risk against which insurance is from time to
time unobtainable on normal commercial terms in the London insurance market at
reasonable commercial rates for a property equivalent in size, layout, type and
location.

 

VAT means Value Added Tax and any similar tax substituted for it or levied in
addition to it;

 

1954 Act means the Landlord and Tenant Act 1954;

 

1987 Order means the Town and Country Planning (Use Classes) Order 1987 (as
originally made);

 

1995 Act means the Landlord and Tenant (Covenants) Act 1995;

 

2003 Order means The Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003.

 

--------------------------------------------------------------------------------

(3)  Per agreement for lease

(4)  Per agreement for lease

(5)  Per agreement for lease

(6)  Per agreement for lease

(7)  Per agreement for lease

 

--------------------------------------------------------------------------------


 

2. COPYRIGHT.DRAWINGS NOT TOBE REPRODUCED 0 5 10 152030 40 50M NOTES:
1.DRAWINGSTO BE READ IN CONJUNCTION WITH ALL. SERVICES AND STRUCl\JRALENGINEERS
DRAWINGS & SPECIFICATIONS. OR USED without PRIOR WRITTEN CONSENT. 3g Ordance
Survey,(c) crown copyright 2011. All rights111118Mld. Licanca number
1000204491:1250 . - w REFDATE REVISION SCALE D>.lE 1:1250@A4 MAR15 N E s IDRAWN
ICHECKED DRAWNIG CHECKED BY TWTH DR.\WINO UNIT39 INNOVATION DRIVE LAND REGISTRY
DEMISE LAYOUT PROJECT MEPC TENANCY UPDATES CLIENT • Milton Park RIDGE THE
COWYARD STEL: 01993 815000 BLENHEIM PARKFAX: 01993 815001 OXFORD ROAD WOODSTOCK,
OX20 1QR www.rldgo.co.uk DRGNO 140374-39LR FILE REFERENCE: XREF FILE REFERENCE:

GRAPHIC [g152561km07i001.gif]

 




Estate Map 2 17 1 18 3 4 5 6 7 A34 16 10 11 12 13 14 15 Milton Gate Health &
Fitness Club Café ATM Pharmacy Free Bike Hire Hairdresser Beautician Convenience
Store Brasserie Nursery Urban Gardens Dry Cleaners Convenience Store 1 10 13
2Swimming Pool 3Sports Hall 4Post Office 5Convenience Store 6Bank & ATM 11 14 12
15 7 16 8 17 9 18 A34 8 9

GRAPHIC [g152561km07i002.gif]

 


 

1.2                            Interpretation

 

1.2.1                  If the Landlord, Tenant or the Guarantor is more than one
person then their covenants are joint and several;

 

1.2.2                  Any reference to a statute includes any modification
extension or re-enactment of it and any orders, regulations, directions, schemes
and rules made under it;

 

1.2.3                  Any covenant by the Tenant not to do any act or thing
includes an obligation not knowingly to permit or suffer such act or thing to be
done;

 

1.2.4                  If the Landlord reserves rights of access or other rights
over or in relation to the Property then those rights extend to persons
authorised by it;

 

1.2.5                  References to the act or default of the Tenant include
acts or default or negligence of any undertenant or of anyone at the Property
with the Tenant’s or any undertenant’s permission or sufferance;

 

1.2.6                  The index and Clause headings in this lease are for ease
of reference only;

 

1.2.7                  References to the last year of the Term shall mean the
twelve months ending on the expiration or earlier termination of the Term;

 

1.2.8                  References to Costs include all liabilities, claims,
demands, proceedings, damages, losses and proper and reasonable costs and
expenses;

 

1.2.9                  References to Principal Rent, Current Rent, Indexed Rent
and Revised Rent are references to yearly sums.

 

2                                      Demise

 

The Landlord with Full Title Guarantee DEMISES the Property to the Tenant for
the Contractual Term TOGETHER WITH the rights set out in Part I of the First
Schedule, EXCEPT AND RESERVING as mentioned in Part II of the First Schedule and
SUBJECT TO the Encumbrances;

 

3                                      Rent

 

The Tenant will pay by way of rent during the Term or until released pursuant to
the 1995 Act without any deduction counterclaim or set off except where required
by law:

 

3.1                            The Principal Rent and any VAT by equal quarterly
payments in advance on the Quarter Days to be paid by Direct Debit, Banker’s
Standing Order or other means as the Landlord requires, the first payment for
the period from and including the Rent Commencement Date to (but excluding) the
next Quarter Day to be made on the Rent Commencement Date;

 

3.2                            The Service Charge and any VAT at the times and
in the manner set out in the Fourth Schedule;

 

3.3                            The following amounts and any VAT:

 

3.3.1                  the sums specified in Clauses 4.1 [interest] and 4.2
[outgoings and utilities];

 

3.3.2                  the sums specified in Clause 6.2.1 [insurance];

 

3.3.3                  all Costs incurred by the Landlord as a result of any
breach of the Tenant’s covenants in this lease.

 

4                                      Tenant’s covenants

 

The Tenant covenants with the Landlord throughout the Term, or until released
pursuant to the 1995 Act, as follows:

 

4.1                            Interest

 

If the Landlord does not receive any sum due to it within 14 days of the due
date to pay on demand interest on such sum at 2 per cent above Base Rate from
the due date until payment (both before and after any judgment), provided this
Clause shall not prejudice any other right or remedy for the recovery of such
sum;

 

4.2                            Outgoings and Utilities

 

4.2.1                  To pay all existing and future rates, taxes, charges,
assessments and outgoings in respect of the Property (whether assessed or
imposed on the owner or the occupier), except any tax (other than VAT) arising
as a result of the receipt by the Landlord of the rents reserved by this lease
and any tax arising on any dealing by the Landlord with its reversion to this
lease;

 

--------------------------------------------------------------------------------


 

4.2.2                  To pay for all gas, electricity, water, telephone and
other utilities used on the Property, and all charges in connection with such
utilities and for meters and all standing charges, and a fair and reasonable
proportion of any joint charges as determined by the Landlord’s Surveyor;

 

4.3                            VAT

 

4.3.1                  Any payment or other consideration to be provided to the
Landlord is exclusive of VAT, and the Tenant shall in addition pay any VAT
chargeable on the date the payment or other consideration is due;

 

4.3.2                  Any obligation to reimburse or pay the Landlord’s
expenditure extends to irrecoverable VAT on that expenditure, and the Tenant
shall also reimburse or pay such VAT;

 

4.4                            Repair

 

4.4.1                  To keep the Property in good and substantial repair and
condition (damage by the Uninsured Risks or by the Insured Risks excepted save
to the extent that insurance moneys are irrecoverable as a result of the act or
default of the Tenant) PROVIDED THAT nothing in this Lease shall oblige the
Tenant to put the Property in any better state of repair or condition as that
evidenced in the Schedule of Condition;

 

4.4.2                  To make good any disrepair for which the Tenant is liable
within 2 months after the date of written notice from the Landlord (or sooner if
the Landlord reasonably requires);

 

4.4.3                  If the Tenant fails to comply with any such notice the
Landlord may enter and carry out the work and the cost shall be reimbursed by
the Tenant on demand as a debt;

 

4.4.4                  To enter into maintenance contracts with reputable
contractors for the regular servicing of all plant and equipment serving only
the Property;

 

4.5                            Decoration

 

4.5.1                  To clean, prepare and paint or treat and generally
redecorate :

 

(i)                                  all external parts of the Property in every
third year and in the last year of the Term;

 

4.5.2                  all internal parts of the Property in every fifth year
and in the last year of the Term;

 

4.5.3                  All the work described in Clause 4.5.1 is to be carried
out:

 

(i)                                  in a good and workmanlike manner to the
Landlord’s reasonable satisfaction; and

 

(ii)                               in colours which (if different from the
existing colour) are first approved in writing by the Landlord (approval not to
be unreasonably withheld or delayed);

 

4.6                            Cleaning

 

4.6.1                  To keep the Property clean, tidy and free from rubbish;

 

4.6.2                  To clean the inside and outside of windows and any
washable surfaces at the Property as often as reasonably necessary;

 

4.7                            Overloading

 

Not to overload the floors, ceilings or structure of the Property or any plant
machinery or electrical installation serving the Property;

 

4.8                            Conduits

 

To keep the Conduits in or serving the Property clear and free from any noxious,
harmful or deleterious substance, and to remove any obstruction and repair any
damage to the Conduits as soon as reasonably practicable to the Landlord’s
reasonable satisfaction;

 

4.9                            User

 

4.9.1                  Not to use the Property otherwise than for the Permitted
Use;

 

4.9.2                  Not to use the Property for any purpose which is:

 

(i)                                  noisy, offensive, dangerous, illegal,
immoral or an actionable nuisance; or

 

(ii)                               which in the reasonable opinion of the
Landlord causes damage or disturbance to the Landlord, or to owners or occupiers
of any neighbouring property; or

 

--------------------------------------------------------------------------------


 

(iii)                            which involves any substance which may be
harmful, polluting or contaminating other than in quantities which are normal
for and used in connection with the Permitted Use provided that the use of the
Property as laboratories shall not be taken to be a breach of this clause;

 

4.10                     Signs

 

Not to erect any sign, notice or advertisement which is visible outside the
Property without the Landlord’s prior written consent;

 

4.11                     Alterations

 

4.11.1           Not to make any alterations or additions which:

 

(i)                                  affect the structural integrity of the
Property (including without limitation the roofs and foundations and the
principal or load-bearing walls, floors, beams and columns);

 

(ii)                               merge the Property with any adjoining
premises;

 

(iii)                            affect the external appearance of the Property;

 

4.11.2           Not to make any other alterations or additions to the Property
without the Landlord’s written consent (which is not to be unreasonably withheld
or delayed) save that the Tenant may install or demount internal, non-structural
partitioning without the consent of the Landlord provided plans showing the
extent of such works are deposited with the Landlord promptly on completion of
the works;

 

4.12                     Preservation of Easements

 

4.12.1           Not to prejudice the acquisition of any right of light for the
benefit of the Property and to preserve all rights of light and other easements
enjoyed by the Property;

 

4.12.2           Promptly to give the Landlord notice if any easement enjoyed by
the Property is obstructed, or any new easement affecting the Property is made
or attempted;

 

4.13                     Alienation

 

4.13.1           Not to:

 

(i)                                  assign, charge, underlet or part with
possession of the whole or part only of the Property nor to agree to do so
except by an assignment or underletting or charging of the whole of the Property
permitted by this Clause 4.13;

 

(ii)                               share the possession or occupation of the
whole or any part of the Property;

 

(iii)                            assign, part with or share any of the benefits
or burdens of this lease, or any interest derived from it by a virtual
assignment or other similar arrangement;

 

4.13.2           Charging

 

Not to charge the whole of the Property without the Landlord’s written consent
(not to be unreasonably withheld or delayed).

 

4.13.3           Assignment

 

Not to assign or agree to assign the whole of the Property without the
Landlord’s written consent (not to be unreasonably withheld or delayed),
provided that:

 

(i)                                  the Landlord may withhold consent in
circumstances where in the reasonable opinion of the Landlord

 

(a)                       the proposed assignee is not of sufficient financial
standing to enable it to comply with the Tenant’s covenants in this lease; or

 

(b)                       such persons as the Landlord reasonably requires do
not act as guarantors for the assignee and do not enter into direct covenants
with the Landlord including the provisions set out in the Third Schedule (but
referring in paragraph 1.2 to the assignee);

 

(ii)                               the Landlord’s consent shall in every case be
subject to conditions (unless expressly excluded) requiring that:

 

--------------------------------------------------------------------------------


 

(a)                       the assignee covenants with the Landlord to pay the
rents and observe and perform the Tenant’s covenants in this lease during the
residue of the Term, or until released pursuant to the 1995 Act;

 

(b)                       the Tenant enters into an authorised guarantee
agreement guaranteeing the performance of the Tenant’s covenants in this lease
by the assignee including the provisions set out in paragraphs 1-5 (inclusive)
of the Third Schedule (but omitting paragraph 1.2);

 

(c)                        all rent and other payments due under this lease are
paid before completion of the assignment;

 

4.13.4           Underletting

 

Not to underlet or agree to underlet the whole of the Property nor vary the
terms of any underlease without the Landlord’s written consent (not to be
unreasonably withheld or delayed).  Any permitted underletting must comply with
the following:

 

(i)                                  the rent payable under the underlease must
be:

 

(a)                       not less than the rent reasonably obtainable in the
open market for the Property without fine or premium;

 

(b)                       payable no more than one quarter in advance;

 

(c)                        subject to upward only reviews at intervals no less
frequent than the rent reviews under this lease;

 

(ii)                               the undertenant covenants with the Landlord
and in the underlease:

 

(a)                       either:

 

(I)                                to observe and perform the Tenant’s covenants
in this lease (except for payment of the rents) during the term of the
underlease or until released pursuant to the 1995 Act; or

 

(II)                           to observe and perform the Tenant’s covenants in
the underlease during the term of the underlease or until released pursuant to
the 1995 Act

 

(b)                       not to underlet, share or part with possession or
occupation of the whole or any part of the underlet premises, nor to assign or
charge part only of the underlet premises;

 

(c)                        not to assign the whole of the underlet premises
without the Landlord’s prior written consent (which shall not be unreasonably
withheld or delayed);

 

(iii)                            all rents and other payments due under this
lease (not the subject of a bona fide dispute) are paid before completion of the
underletting;

 

(iv)                           the underlease reserves as rent the Service
Charge payable under this lease;

 

(v)                              unless any underletting of the whole of the
Property

 

(a)                       contains a covenant on the part of the undertenant to
observe and perform the Tenant’s covenants in this lease (except for payment of
the rents) during the term of the underlease or until released pursuant to the
1995 Act; or

 

(b)                       is on terms obliging the undertenant to take a lease
of the whole of the Property for the unexpired residue of the term of this lease
(less one day) on the same terms as those contained in this lease (including as
to rents and rent review) in the event of the immediate reversion to such
underlease becoming vested in the Landlord

 

the underlease shall contain a break exercisable by the landlord on three
(3) months’ notice in the event of the immediate reversion thereto becoming
vested in the Landlord;

 

(vi)                           the underlease is in a form approved by the
Landlord (such approval not to be unreasonably withheld or delayed)

 

4.13.5           To take all necessary steps and proceedings to remedy any
breach of the covenants of the undertenant under the underlease and not to
permit any reduction of the rent payable by any undertenant;

 

--------------------------------------------------------------------------------


 

4.13.6           Group Sharing

 

Notwithstanding Clause 4.13.1 the Tenant may share occupation of the whole or
any part of the Property with a Group Company PROVIDED THAT

 

(a)                              the relationship of landlord and tenant is not
created; and

 

(b)                              occupation by any Group Company shall cease
upon it ceasing to be a Group Company; and

 

(c)                               the Tenant informs the Landlord in writing
before each occupier commences occupation and after it ceases occupation;

 

4.14                     Registration

 

Within 21 days to give to the Landlord’s solicitors (or as the Landlord may
direct) written notice of any assignment, charge, underlease or other devolution
of the Property together with a certified copy of the relevant document and a
reasonable registration fee of not less than £50;

 

4.15                     Statutory Requirements and Notices

 

4.15.1           To supply the Landlord with a copy of any notice, order or
certificate or proposal for any notice order or certificate affecting or capable
of affecting the Property as soon as it is received by or comes to the notice of
the Tenant;

 

4.15.2           To comply promptly with all notices served by any public, local
or statutory authority, and with the requirements of any present or future
statute or European Union law, regulation or directive (whether imposed on the
owner or occupier), which affects the Property or its use;

 

4.15.3           At the request of the Landlord, but at the joint cost of the
Landlord and the Tenant, to make or join the Landlord in making such objections
or representations against or in respect of any such notice, order or
certificate as the Landlord may reasonably require;

 

4.15.4           To observe and perform the obligations of any agreement entered
into prior to the date of this lease under any statute or European Union law,
regulation or directive so far as the same relates to the use and/or occupation
of the Property;

 

4.16                     Planning

 

4.16.1           Not to apply for or implement any planning permission affecting
the Property without first obtaining the Landlord’s written consent (not to be
unreasonably withheld or delayed in cases where the subject matter of the
planning permission has been approved by the Landlord pursuant to the other
provisions of this lease);

 

4.16.2           If a planning permission is implemented the Tenant shall
complete all the works permitted and comply with all the conditions imposed by
the permission before the determination of the Term (including any works
stipulated to be carried out by a date after the determination of the Term
unless the Landlord requires otherwise);

 

4.17                     Contaminants and Defects

 

4.17.1           To give the Landlord prompt written notice upon becoming aware
of the existence of any defect in the Property, or of the existence of any
contaminant, pollutant or harmful substance on the Property but not used in the
ordinary course of the Tenant’s use of the Property;

 

4.17.2           If so requested by the Landlord, to remove from the Property or
remedy to the Landlord’s reasonable satisfaction any such contaminant, pollutant
or harmful substance introduced on the Property by or at the request of the
Tenant;

 

4.18                     Entry by Landlord

 

To permit the Landlord at all reasonable times and on reasonable notice (which
shall not be less than 72 hours’ notice except in emergency) to enter the
Property in order to:

 

4.18.1           inspect and record the condition of the Property or the
Adjoining Property;

 

4.18.2           remedy any breach of the Tenant’s obligations under this lease;

 

4.18.3           repair, maintain, clean, alter, replace, install, add to or
connect up to any Conduits which serve the Adjoining Property;

 

4.18.4           repair, maintain, alter or rebuild the Adjoining Property;

 

--------------------------------------------------------------------------------


 

4.18.5           comply with any of its obligations under this lease;

 

Provided that the Landlord shall only exercise such rights where necessary and
shall cause as little inconvenience as reasonably practicable in the exercise of
such rights and shall promptly make good all physical damage to the Property
caused by such entry;

 

4.19                     Landlord’s Costs

 

To pay to the Landlord on demand amounts equal to such Costs as it may properly
and reasonably incur:

 

4.19.1           in connection with any application for consent made necessary
by this lease (including where consent is lawfully refused or the application is
withdrawn);

 

4.19.2           incidental to or in reasonable contemplation of the preparation
and service of a schedule of dilapidations (whether before or within three
(3) months after the end of the Term) or a notice or proceedings under
Section 146 or Section 147 of the Law of Property Act 1925 (even if forfeiture
is avoided other than by relief granted by the Court);

 

4.19.3           in connection with the enforcement or remedying of any breach
of the covenants in this lease on the part of the Tenant and any Guarantor;

 

4.19.4           incidental to or in reasonable contemplation of the preparation
and service of any notice under Section 17 of the 1995 Act;

 

4.20                     Yielding up

 

Immediately before the end of the Term:

 

(i)                                  to give up the Property repaired and
decorated and otherwise in accordance with the Tenant’s covenants in this lease;

 

(ii)                               if the Landlord so requires, to remove all
alterations made during the Term or any preceding period of occupation by the
Tenant and reinstate the Property as the Landlord shall reasonably direct and to
its reasonable satisfaction;

 

(iii)                            to remove all signs, tenant’s fixtures and
fittings and other goods from the Property, and make good any damage caused
thereby to the Landlord’s reasonable satisfaction;

 

(iv)                           to replace any damaged or missing Landlord’s
fixtures with ones of no less quality and value;

 

(v)                              to replace all carpets with ones of no less
quality and value than those in the Property at the start of the Contractual
Term;

 

(vi)                           to give to the Landlord all operating and
maintenance manuals together with any health and safety files relating to the
Property;

 

(vii)                        to provide evidence of satisfactory condition and
maintenance of plant and machinery including (without limitation) electrical
installation condition reports in respect of all of the electrical circuits and
supply equipment in the Property, and any other condition reports as required
under any relevant statute or European Union law, regulation or directive and
copies of all service records;

 

(viii)                     to return any security cards or passes provided by
the Landlord for use by the Tenant and its visitors.

 

4.21                     Encumbrances

 

To perform and observe the Encumbrances so far as they relate to the Property.

 

4.22                     Roads Etc

 

Not to obstruct the roads, pavements, footpaths and forecourt areas from time to
time on the Estate in any way whatsoever and not to use any part of the
forecourts and car parking spaces or other open parts of the Property for the
purpose of storage or deposit of any materials, goods, container ships’ pallets,
refuse, waste scrap or any other material or matter.

 

4.23                     Parking Restrictions

 

Except as to any right specifically granted in this lease not to permit any
vehicles belonging to or calling upon the Tenant to stand on the roads, car
parking spaces, forecourts, pavements or footpaths on the Estate.

 

--------------------------------------------------------------------------------


 

4.24                     Regulations etc

 

4.24.1           At all times during the Term to observe and perform such
regulations (if any) in respect of the Estate as the Landlord may reasonably
think expedient to the proper management of the Estate and which are notified to
the Tenant.

 

4.24.2           Not to cause any obstruction to any part of the Estate.

 

4.25                     Land Registration Provisions

 

4.25.1           Promptly following the grant of this lease the Tenant shall
apply to register this lease at the Land Registry and shall ensure that any
requisitions raised by the Land Registry in connection with that application are
dealt with promptly and properly and within one month after completion of the
registration, the Tenant shall send the Landlord official copies of its title;

 

4.25.2           Immediately after the end of the Term (and notwithstanding that
the Term has ended), the Tenant shall make an application to close the
registered title of this lease and shall ensure that any requisitions raised by
the Land Registry in connection with that application are dealt with promptly
and properly and the Tenant shall keep the Landlord informed of the progress and
completion of its application.

 

5                                      Landlord’s Covenants

 

5.1                            Quiet Enjoyment

 

The Landlord covenants with the Tenant that, the Tenant may peaceably enjoy the
Property during the Term without any interruption by the Landlord or any person
lawfully claiming under or in trust for it.

 

5.2                            Provision of Services

 

The Landlord will use its reasonable endeavours to provide or procure the
provision of the Estate Services PROVIDED THAT the Landlord shall be entitled to
withhold or vary the provision or procurement of such of the Estate Services as
the Landlord considers necessary or appropriate in the interests of good estate
management and PROVIDED FURTHER THAT the Landlord will not be in breach of this
Clause as a result of any failure or interruption of any of the Estate Services:

 

5.2.1                  resulting from circumstances beyond the Landlord’s
reasonable control, so long as the Landlord uses its reasonable endeavours to
remedy the same as soon as reasonably practicable after becoming aware of such
circumstances; or

 

5.2.2                  to the extent that the Estate Services (or any of them)
cannot reasonably be provided as a result of works of inspection, maintenance
and repair or other works being carried out at the Property or the Estate.

 

6                                      Insurance

 

6.1                            Landlord’s insurance covenants

 

The Landlord covenants with the Tenant as follows:

 

6.1.1                  To insure the Property (other than tenant’s and trade
fixtures and fittings) unless the insurance is invalidated in whole or in part
by any act or default of the Tenant:

 

(i)                                  with an insurance office or underwriters of
repute;

 

(ii)                               against loss or damage by the Insured Risks;

 

(iii)                            subject to such excesses as may be imposed by
the insurers;

 

(iv)                           in the full cost of reinstatement of the Property
(in modern form if appropriate) including shoring up, demolition and site
clearance, professional fees, VAT and allowance for building cost increases;

 

6.1.2                  To insure against loss of the Principal Rent thereon
payable or reasonably estimated by the Landlord to be payable under this lease
arising from damage to the Property by the Insured Risks for three years or such
longer period as the Landlord may reasonably require having regard to the likely
period for reinstating the Property;

 

6.1.3                  The Landlord will use its reasonable endeavours to
procure that the insurer waives its rights of subrogation against the Tenant (so
long as such provision is available in the London insurance

 

--------------------------------------------------------------------------------


 

market) and to ensure that the Tenant’s interest is noted on such policy (which
may be by way of the policy providing for a general noting of the interests of
tenants);

 

6.1.4                  At the request and cost of the Tenant (but not more
frequently than once in any twelve month period) to produce summary details of
the terms of the insurance under this Clause 6.1;

 

6.1.5                  To notify the Tenant as soon as becoming aware of any
material change in the terms and conditions of the insurer in relation to the
policy under which the Property is for the time being insured;

 

6.1.6                  If the Property is destroyed or damaged by an Insured
Risk, then, unless payment of the insurance moneys is refused in whole or part
because of the act or default of the Tenant, and subject to obtaining all
necessary planning and other consents to use the insurance proceeds (except
those relating to loss of rent and fees) and any uninsured excess paid by the
Tenant under Clause 6.2.4(ii) in reinstating the same (other than tenant’s and
trade fixtures and fittings) as quickly as reasonably practicable substantially
as it was before the destruction or damage in modern form if appropriate but not
necessarily identical in layout

 

6.2                            Tenant’s insurance covenants

 

The Tenant covenants with the Landlord from and including the Insurance
Commencement Date and then throughout the Term or until released pursuant to the
1995 Act as follows:

 

6.2.1                  To pay to the Landlord on demand sums equal to:

 

(i)                                  the amount which the Landlord spends on
insurance pursuant to Clause 6.1;

 

(ii)                               the cost of property owners’ liability and
third party liability insurance in connection with the Property;

 

(iii)                            the cost of any professional valuation of the
Property properly required by the Landlord (but not more than once in any two
year period);

 

6.2.2                  To give the Landlord immediate written notice on becoming
aware of any event or circumstance which might affect or lead to an insurance
claim;

 

6.2.3                  Not to do anything at the Property which would or might
prejudice or invalidate the insurance of the Property or the Adjoining Property
or cause any premium for their insurance to be increased;

 

6.2.4                  To pay to the Landlord on demand:

 

(i)                                  any increased premium and any Costs
incurred by the Landlord as a result of a breach of Clause 6.2.3;

 

(ii)                               any uninsured excess to which the insurance
policy may be subject;

 

(iii)                            the whole of the irrecoverable proportion of
the insurance moneys if the Property or any part are destroyed or damaged by an
Insured Risk but the insurance moneys are irrecoverable in whole or part due to
the act or default of the Tenant;

 

6.2.5                  To comply with the requirements and reasonable
recommendations of the insurers;

 

6.2.6                  To notify the Landlord of the full reinstatement cost of
any fixtures and fittings installed at the Property at the cost of the Tenant
which become Landlord’s fixtures and fittings;

 

6.2.7                  Not to effect any insurance of the Property against an
Insured Risk but if the Tenant effects or has the benefit of any such insurance
the Tenant shall hold any insurance moneys upon trust for the Landlord and pay
the same to the Landlord as soon as practicable;

 

6.3                            Suspension of Rent

 

If the Property is unfit for occupation and use because of damage by an Insured
Risk then (save to the extent that payment of the loss of rent insurance moneys
is refused due to the act or default of the Tenant) the Principal Rent (or a
fair proportion according to the nature and extent of the damage) shall be
suspended until the date on which the Property is again fit for occupation and
use.

 

6.4                            Determination Right

 

6.4.1                  If the Property is destroyed or damaged by an Insured
Risk such that the Property is unfit for occupation and use and shall not be
rendered fit for occupation and use within two years and nine months of the date
of such damage then either the Landlord or the Tenant may whilst the Property
has not been rendered fit for occupation and use terminate the Contractual Term
by giving to the

 

--------------------------------------------------------------------------------


 

other not less than three (3) months’ previous notice in writing. PROVIDED THAT
if the Property has been rendered fit for occupation and use within three years
of the date of such damage then such notice shall be deemed not to have been
given.

 

6.4.2                  Termination of this lease pursuant to the provisions of
Clause 6.4.1 shall be without prejudice to the liability of either party for any
antecedent breach of the covenants and conditions herein contained (save for
Clause 6.1.6 which shall be deemed not to have applied).

 

6.5                            Uninsured Risks

 

6.5.1                  For the purposes of this Clause 6.5:

 

(i)                                  These provisions shall apply from the date
on which any Insured Risk becomes an Uninsured Risk but only in relation to the
Uninsured Risk;

 

(ii)                               References to an Insured Risk becoming an
Insured Risk shall, without limitation, include the application by insurers of
an exclusion, condition or limitation to an Insured Risk to the extent to which
such risk thereby is or becomes an Uninsured Risk.

 

(iii)                            The Landlord shall notify the Tenant in writing
as soon as reasonably practicable after an Insured Risk becomes an Uninsured
Risk.

 

6.5.2                  If during the Term the Property (or part thereof) shall
be damaged or destroyed by an Uninsured Risk so as to make the Property (or part
thereof) unfit for occupation or use:

 

(i)                                  The Principal Rent and the Service Charge
or a fair proportion according to the nature and extent of the damage sustained
will not be payable until the earlier of the date on which:

 

(a)                       The Property shall again be fit for occupation and use
excluding fitting out and replacement of contents; or

 

(b)                       This lease shall be terminated in accordance with
Clause 6.5.2(ii) or 6.5.5

 

(ii)                               The Landlord may within one year of the date
of such damage or destruction serve notice on the Tenant confirming that it will
reinstate the Property (a ‘Reinstatement Notice’) so that the Property shall be
fit for occupation and use and if the Landlord fails to serve a Reinstatement
Notice by the expiry of such prescribed period the lease will automatically end
on the date one year after the date of such damage or destruction.

 

6.5.3                  Clause 6.5.2(i) shall not apply if an Insured Risk shall
have become an Uninsured Risk owing to the act or default of the Tenant or any
person deriving title under the Tenant or their respective agents, employees,
licensee, invitees or contractors.

 

6.5.4                  If the Landlord shall have served a Reinstatement Notice
the provisions of Clause 6.1.6 shall apply as if the damage had been caused by
an Insured Risk

 

6.5.5                  If the Landlord shall have served a Reinstatement Notice
and such reinstatement has not been completed by the date two years and nine
months of the date of such damage at any time after that date the Landlord or
the Tenant may terminate this lease by serving not less than three months’
notice on the other stating that it terminates this lease, and if by the end of
such notice the Property   has been reinstated so that the Property is fit for
occupation and use the notice shall be void and this lease shall continue in
full force and effect.

 

6.5.6                  Service of a Reinstatement Notice shall not oblige the
Landlord to replace any Tenant’s fitting out works or property belonging to the
Tenant or any third party.

 

7                                      Provisos

 

7.1                            Forfeiture

 

If any of the following events occur:

 

7.1.1                  the Tenant fails to pay any of the rents payable under
this lease within 21 days of the due date (whether or not formally demanded); or

 

7.1.2                  the Tenant or Guarantor breaches any of its obligations
in this lease; or

 

7.1.3                  the Tenant or Guarantor being a company incorporated
within the United Kingdom

 

(i)                                  has an Administration Order made in respect
of it; or

 

--------------------------------------------------------------------------------


 

(ii)                               passes a resolution, or the Court makes an
Order, for the winding up of the Tenant or the Guarantor, otherwise than a
member’s voluntary winding up of a solvent company for the purpose of
amalgamation or reconstruction previously consented to by the Landlord (consent
not to be unreasonably withheld); or

 

(iii)                            has a receiver or administrative receiver or
receiver and manager appointed over the whole or any part of its assets or
undertaking; or

 

(iv)                           is struck off the Register of Companies; or

 

(v)                              is deemed unable to pay its debts within the
meaning of Section 123 of the Insolvency Act 1986; or

 

7.1.4                  proceedings or events analogous to those described in
Clause 7.1.3 shall be instituted or shall occur where the Tenant or Guarantor is
a company incorporated outside the United Kingdom; or

 

7.1.5                  the Tenant or Guarantor being an individual:

 

(i)                                  has a bankruptcy order made against him; or

 

(ii)                               appears to be unable to pay his debts within
the meaning of Section 268 of the Insolvency Act 1986;

 

then the Landlord may re-enter the Property or any part of the Property in the
name of the whole and forfeit this lease and the Term created by this lease
shall immediately end, but without prejudice to the rights of either party
against the other in respect of any breach of the obligations contained in this
lease;

 

7.2                            Notices

 

7.2.1                  All notices under or in connection with this lease shall
be given in writing

 

7.2.2                  Any such notice shall be duly and validly served if it is
served (in the case of a company) to its registered office or (in the case of an
individual) to his last known address;

 

7.2.3                  Any such notice shall be deemed to be given when it is:

 

(i)                                  personally delivered to the locations
listed in Clause 7.2.2; or

 

(ii)                               sent by registered post, in which case
service shall be deemed to occur on the third Working Day after posting.

 

7.3                            No Implied Easements

 

The grant of this lease does not confer any rights over the Estate or the
Adjoining Property or any other property except those mentioned in Part I of the
First Schedule, and Section 62 of the Law of Property Act 1925 is excluded from
this lease;

 

8                                      Break Clause

 

8.1                            The Tenant may terminate the Contractual Term on
Break Date 1 or Break Date 2 or Break Date 3 or Break Date 4 by giving to the
Landlord not less than twelve (12) months’ previous notice in writing;

 

8.2                            Any notice given by the Tenant shall operate to
terminate the Contractual Term only if:

 

8.2.1                  the Principal Rent reserved by this lease have been paid
by the time of such termination; and

 

8.2.2                  the Tenant yields up the Property free from any subleases
and other third party occupational interests on termination; and

 

8.2.3                  (if notice is given to terminate the Contractual Term on
Break Date 1) a sum equal to six (6) months’ worth of the Principal Rent for the
time being payable (calculated at the rate payable immediately before Break Date
1) together with a sum equal to VAT thereon at the standard rate for the time
being payable has been paid to the Landlord in cleared funds by Break Date 1;

 

8.3                            Upon termination the Contractual Term shall cease
but without prejudice to any claim in respect of any prior breach of the
obligations contained in this lease;

 

8.4                            If the Tenant terminates this Lease in accordance
with this clause 8 the Landlord shall promptly reimburse the Tenant in respect
of any sums received which relate to a period following termination of this
Lease.

 

--------------------------------------------------------------------------------


 

8.5                            Time shall be of the essence for the purposes of
this Clause.

 

9                                      Contracts (Rights of Third Parties) Act
1999

 

A person who is not a party to this lease has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any terms of this lease.

 

10                               Environmental Conditions

 

For the purposes of this clause the expression ‘Environment’ includes air,
man-made structures and surface or substrata any surface water or ground water,
any life form (including human) or eco system and notwithstanding any other
provisions of this Lease to the extent that the Property or Estate are affected
by contamination or pollution, the Environment or the presence of any substance
harmful to the Environment present or occurring prior to this Lease otherwise
than through the act or default of the Tenant or any party under their control
(an ‘Environmental Condition’) the Tenant shall not:

 

10.1                     be responsible for (or contribute to whether by Service
Charge or otherwise) any management compliance with statutory requirements,
clean up, remediation or containment of any such Environmental Condition; nor

 

10.2                     be responsible to repair any damage disrepair or injury
caused by or arising from any Environmental Condition; nor

 

10.3                     be responsible to contribute to any cost, fine or
liability of any kind arising out of or in any way connected with any
Environmental Condition.

 

Executed by the parties as a Deed on the date specified in the Prescribed
Clauses.

 

--------------------------------------------------------------------------------


 

The First Schedule

 

Part I - Easements and Other Rights granted

 

There are granted to the Tenant (in common with others authorised by the
Landlord)

 

1                                      The right to use the relevant Estate
Common Areas for access to and from the Property and for all purposes for which
they are designed;

 

2                                      Free and uninterrupted use of all
existing and future Conduits which serve the Property, subject to the Landlord’s
rights to re-route the same subject to there being no unreasonable interruption
of services;

 

3                                      The right to enter the Adjoining Property
excluding any buildings which are occupied as necessary to perform Clause 4.4
[repair] on reasonable prior written notice to the Landlord, subject to causing
as little inconvenience as practicable and complying with conditions reasonably
imposed by the Landlord and making good all physical damage caused.(8)

 

Part II - Exceptions and Reservations

 

There are excepted and reserved to the Landlord:

 

1                                      The right to carry out any building,
rebuilding, alteration or other works to the Estate and the Adjoining Property
(including the erection of scaffolding) notwithstanding any temporary
interference with light and air enjoyed by the Property but provided that the
Tenant’s use and enjoyment of the Property is not materially compromised;

 

2                                      Free and uninterrupted use of all
existing and future Conduits which are in the Property and serve the Estate or
the Adjoining Property;

 

3                                      Rights of entry on the Property as
referred to in Clause 4.18;

 

4                                      The right to regulate and control in a
reasonable manner the use of the Estate Common Areas;

 

5                                      The right to alter the layout of the
roads forecourts footpaths pavements and car parking areas from time to time on
the Estate in such manner as the Landlord may reasonably require PROVIDED THAT
such alterations do not materially diminish the Tenant’s rights under this lease
and that such works do not materially compromise the Tenant’s access to the
Property;

 

6                                      The right in the last six months of the
Term to view the Property with prospective tenants upon giving reasonable notice
(not to be less than 72 hours) and the right throughout the Term to view the
Property with prospective purchasers upon giving reasonable notice (not to be
less than 72 hours).

 

Part III - Encumbrances

 

The covenants declarations and other matters affecting the Property contained or
referred to in the Landlord’s freehold reversionary title number BK102078 as at
the date of this lease

 

--------------------------------------------------------------------------------

(8)  Parking = within demise

 

--------------------------------------------------------------------------------


 

The Second Schedule

 

Part I — Indexation Rent Review

 

1                                      In this Part of this Schedule:

 

1.1                            Indexation Review Date means each of the
Indexation Review Dates and Relevant Indexation Review Date shall be interpreted
accordingly;

 

1.2                            Current Rent means the Principal Rent payable
under this lease immediately before the Relevant Indexation Review Date;

 

1.3                            Index means the Consumer Prices Index published
by the Office for National Statistics or (if not available) such index of
comparative prices as the Landlord shall reasonably require;

 

1.4                            Indexed Rent means:

 

Current Rent multiplied by (A/B) per annum where:

 

A                              =                    The figure shown in the
Index for the month immediately before the Relevant Indexation Review Date; and

 

B                               =                    (In the case of the first
Indexation Review Date) the figure shown in the Index for
[September 2017](9) and (in the case of the subsequent Indexation Review Date)
the figure shown in the Index for September 2026.

 

1.5                            Revised Rent means the new Principal Rent
following each Indexation Review Date pursuant to paragraph 2 of the Second
Schedule.

 

2                                      The Principal Rent shall be reviewed on
each Indexation Review Date to the higher of:

 

2.1                            the Current Rent (disregarding any suspension or
abatement of the Principal Rent); and

 

2.2                            the Indexed Rent ascertained in accordance with
this lease;

 

3                                      If a Revised Rent has not been
ascertained by the Relevant Indexation Review Date:

 

3.1                            the Current Rent shall continue to be payable
until the Revised Rent is ascertained;

 

3.2                            when the Revised Rent is ascertained:

 

3.2.1                  the Tenant shall pay within 14 days of ascertainment of
the Revised Rent:

 

(i)                                  any difference between the Principal Rent
payable immediately before the Relevant Indexation Review Date and the Principal
Rent which would have been payable had the Revised Rent been ascertained on the
Relevant Indexation Review Date (the Balancing Payment); and

 

(ii)                               interest on the Balancing Payment at Base
Rate from the date or dates when the Balancing Payment or the relevant part or
parts would have been payable had the Revised Rent been ascertained on the
Relevant Indexation Review Date;

 

3.2.2                  the Landlord and Tenant shall sign and exchange a
memorandum recording the amount of the Revised Rent.

 

4                                      Time shall not be of the essence for the
purposes of this Schedule.

 

--------------------------------------------------------------------------------

(9)  To be month prior to date of lease.

 

--------------------------------------------------------------------------------


 

Part II — Rent Review

 

1                                      In this Part of this Schedule:

 

1.1                            Review Date means each of the Review Dates and
Relevant Review Date shall be interpreted accordingly;

 

1.2                            Rack Rental Value means the annual rent
(exclusive of VAT) at which the Property might reasonably be expected to be let
in the open market at the Relevant Review Date

 

ASSUMING

 

1.2.1                  the letting is on the same terms as those contained in
this lease but subject to the following qualifications:

 

(i)                                  the term shall commence on the Relevant
Review Date and be for a term equal to the unexpired residue of the Term;

 

(ii)                               the amount of the Principal Rent shall be
disregarded, but it shall be assumed that the Principal Rent is subject to
review every five (5) years to the Rack Rental Value;

 

1.2.2                  the Property is available to let as a whole, with vacant
possession, by a willing landlord to a willing tenant, without premium;

 

1.2.3                  the Property is ready, fit and available for immediate
occupation and use for the Permitted Use;

 

1.2.4                  all the obligations on the part of the Tenant contained
in this lease have been fully performed and observed;

 

1.2.5                  no work has been carried out to the Property which has
reduced the rental value of the Property;

 

1.2.6                  if the whole or any part of the Property has been
destroyed or damaged it has been fully reinstated;

 

1.2.7                  that there is no alternative basis in the hypothetical
lease for the assessment of rent on review other than for assessment of the Rack
Rental Value;

 

1.2.8                  that the works referred to in the agreement for the grant
of this lease have been carried out and completed at the Landlord’s sole
expense;

 

BUT DISREGARDING

 

1.2.9                  any goodwill attached to the Property by reason of any
business carried on there;

 

1.2.10           any effect on rent of the fact that any Tenant and any
undertenant is or has been in occupation of the Property;

 

1.2.11           any effect on rent of any improvements at the Property made
with the Landlord’s consent by the Tenant or any undertenant, except
improvements carried out pursuant to an obligation to the Landlord or at the
expense of the Landlord;

 

PROVIDED THAT the Rack Rental Value shall be that which would be payable after
the expiry of any rent free period or concessionary rent period for fitting out
(or the receipt of any contribution to fitting out works or other inducement in
lieu thereof) which might be given on a letting of the Property, so that no
discount reduction or allowance is made to reflect (or compensate the tenant for
the absence of) any such rent free or concessionary rent period or contribution
or other inducement;

 

1.3                            Revised Rent means the new Principal Rent
following each Review Date pursuant to paragraph 2 of the Second Schedule.

 

1.4                            Expert means a surveyor (who shall be a Fellow of
the Royal Institution of Chartered Surveyors with at least ten (10) years
experience in the letting and valuation of premises of a similar nature to and
situate in the same region as the Property) agreed between the Landlord and the
Tenant, or in the absence of agreement nominated on the application of either
party by the President for the time being of the Royal Institution of Chartered
Surveyors.

 

2                                      The Principal Rent shall be reviewed on
each Review Date to the higher of:

 

2.1                            the Principal Rent payable immediately before the
Relevant Review Date (disregarding any suspension or abatement of the Principal
Rent); and

 

2.2                            the Rack Rental Value on the Relevant Review Date
agreed or determined in accordance with this lease.

 

3                                      The Rack Rental Value at any Review Date
shall be:

 

--------------------------------------------------------------------------------


 

3.1                            agreed in writing between the Landlord and the
Tenant; or

 

3.2                            determined by an Expert (acting as an expert) on
the application of either Landlord or Tenant at any time after the Relevant
Review Date;

 

4                                      In the case of determination by an
Expert:

 

4.1                            the Expert will be instructed to afford the
Landlord and the Tenant the opportunity to make written representations to him
and comment upon written representations received by him;

 

4.2                            if an Expert dies, refuses to act or becomes
incapable of acting, or if he fails to notify the parties of his determination
within 2 months after receiving the last submission delivered to him, either the
Landlord or the Tenant may apply to the President to discharge him and appoint
another in his place;

 

4.3                            the fees and expenses of the Expert and any VAT
thereon shall be paid by the Landlord and the Tenant in such shares as the
Expert shall decide (or in equal shares if the Expert does not decide this
point); if one party pays all the Expert’s fees and expenses, the paying party
may recover the other’s share from the other party, in the case of the Landlord
as arrears of rent.

 

5                                      If a Revised Rent is not agreed or
determined by the Relevant Review Date:

 

5.1                            the Principal Rent payable immediately before the
Relevant Review Date shall continue to be payable until the Revised Rent is
ascertained;

 

5.2                            when the Revised Rent is ascertained:

 

5.2.1                  the Tenant shall pay within 14 days of ascertainment:

 

(i)                                  any difference between the Principal Rent
payable immediately before the Relevant Review Date and the Principal Rent which
would have been payable had the Revised Rent been ascertained on the Relevant
Review Date (the Balancing Payment); and

 

(ii)                               interest on the Balancing Payment at Base
Rate from the date or dates when the Balancing Payment or the relevant part or
parts would have been payable had the Revised Rent been ascertained on the
Relevant Review Date;

 

5.2.2                  the Landlord and Tenant shall sign and exchange a
memorandum recording the agreed amount of the Revised Rent.

 

6                                      Time shall not be of the essence for the
purposes of this Schedule.

 

--------------------------------------------------------------------------------


 

The Third Schedule

 

Guarantee

 

1                                      The Guarantor covenants with the Landlord
as principal debtor:

 

1.1                            that throughout the Term or until the Tenant is
released from its covenants pursuant to the 1995 Act:

 

1.1.1                  The Tenant will pay the rents reserved by and perform its
obligations contained in this lease;

 

1.1.2                  The Guarantor will indemnify the Landlord on demand
against all Costs arising from any default of the Tenant in paying the rents and
performing its obligations under this lease;

 

1.2                            the Tenant [(here meaning the Tenant so named in
the Prescribed Clauses)] will perform its obligations under any authorised
guarantee agreement that it gives with respect to the performance of any of the
covenants and conditions in this lease.

 

2                                      The liability of the Guarantor shall not
be affected by:

 

2.1                            Any time given to the Tenant or any failure by
the Landlord to enforce compliance with the Tenant’s covenants and obligations;

 

2.2                            The Landlord’s refusal to accept rent at a time
when it would or might have been entitled to re-enter the Property;

 

2.3                            Any variation of the terms of this lease;

 

2.4                            Any change in the constitution, structure or
powers of the Guarantor the Tenant or the Landlord or the administration,
liquidation or bankruptcy of the Tenant or Guarantor;

 

2.5                            Any act which is beyond the powers of the Tenant;

 

2.6                            The surrender of part of the Property;

 

3                                      Where two or more persons have guaranteed
obligations of the Tenant the release of one or more of them shall not release
the others.

 

4                                      The Guarantor shall not be entitled to
participate in any security held by the Landlord in respect of the Tenant’s
obligations or stand in the Landlord’s place in respect of such security.

 

5                                      If this lease is disclaimed, and if the
Landlord within 6 months of the disclaimer requires in writing the Guarantor
will enter into a new lease of the Property at the cost of the Guarantor on the
terms of this lease (but as if this lease had continued and so that any
outstanding matters relating to rent review or otherwise shall be determined as
between the Landlord and the Guarantor) for the residue of the Contractual Term
from and with effect from the date of the disclaimer.

 

6                                      If this lease is forfeited and if the
Landlord within 6 months of the forfeiture requires in writing the Guarantor
will (at the option of the Landlord):

 

6.1                            enter into a new lease as in paragraph 5 above
with effect from the date of the forfeiture; or

 

6.2                            pay to the Landlord on demand an amount equal to
the moneys which would otherwise have been payable under this lease until the
earlier of 6 months after the forfeiture and the date on which the Property is
fully relet.

 

--------------------------------------------------------------------------------


 

The Fourth Schedule
Service Charge
Part I - Calculation and payment of the Service Charge

 

1                                      In this Schedule unless the context
otherwise requires:

 

1.1                            Accounting Date means 31 December in each year or
such other date as the Landlord notifies in writing to the Tenant from time to
time;

 

1.2                            Accounting Year means the period from but
excluding one Accounting Date to and including the next Accounting Date;

 

1.3                            Estimated Service Charge means the Landlord’s
Surveyor’s reasonable and proper estimate of the Service Charge for the
Accounting Year notified in writing to the Tenant from time to time;

 

1.4                            Service Cost means all reasonable and proper
costs and expenses paid or incurred by the Landlord in relation to the provision
of the Estate Services (including irrecoverable VAT);

 

1.5                            Tenant’s Share means a fair and reasonable
proportion of the Service Cost.

 

2                                      The Service Charge shall be the Tenant’s
Share of the Service Cost in respect of each Accounting Year, and if only part
of an Accounting Year falls within the Term the Service Charge shall be the
Tenant’s Share of the Service Cost in respect of the relevant Accounting Period
divided by 365 and multiplied by the number of days of the Accounting Year
within the Term.

 

3                                      The Landlord shall have the right to
adjust the Tenant’s Share from time to time to make reasonable allowances for
differences in the services provided to or enjoyable by the other occupiers of
the Estate.

 

4                                      The Tenant shall pay the Estimated
Service Charge for each Accounting Year to the Landlord in advance by equal
instalments on the Quarter Days, (the first payment for the period from and
including the Service Charge Commencement Date to (but excluding) the next
Quarter Day after the Service Charge Commencement Date to be made on the Service
Charge Commencement Date); and

 

4.1                            If the Landlord’s Surveyor does not notify an
estimate of the Service Charge for any Accounting Year the Estimated Service
Charge for the preceding Accounting Year shall apply; and

 

4.2                            Any adjustment to the Estimated Service Charge
after the start of an Accounting Year shall adjust the payments on the following
Quarter Days equally.

 

5                                      As soon as practicable after the end of
each Accounting Year the Landlord shall serve on the Tenant a summary of the
Service Cost and a statement of the Service Charge certified by the Landlord’s
Surveyor which shall be conclusive (save in the case of manifest error).

 

6                                      The difference between the Service Charge
and the Estimated Service Charge for any Accounting Year (or part) shall be paid
by the Tenant to the Landlord within fourteen days of the date of the statement
for the Accounting Year, or allowed against the next Estimated Service Charge
payment, or after the expiry of the Term refunded to the Tenant.

 

7                                      The Tenant shall be entitled by
appointment within a reasonable time following service of the Service Charge
statement to inspect the accounts maintained by the Landlord and the Landlord’s
Surveyor relating to the Service Cost and supporting vouchers and receipts at
such location as the Landlord reasonably directs.

 

8                                      For the avoidance of doubt any cost
charged as a Service Cost in respect of any element of the Estate Services shall
not be charged as a Service Cost in respect of any other head of charge under
which charges are made for services by the Landlord.

 

--------------------------------------------------------------------------------


 

Part II - Estate Services

 

In relation to the Estate the provision of the following services or the Costs
incurred in relation to:

 

1                                      The Common Areas

 

Repairing, maintaining and (where appropriate) cleaning, lighting and (as
necessary) altering renewing, rebuilding and reinstating the Estate Common
Areas.

 

2                                      Conduits

 

The repair, maintenance and cleaning and (as necessary) replacement and renewal
of all Conduits within the Estate Common Areas.

 

3                                      Plant and machinery

 

Hiring, operating, inspecting, servicing, overhauling, repairing, maintaining,
cleaning, lighting and (as necessary) renewing or replacing any plant,
machinery, apparatus and equipment from time to time within the Estate Common
Areas or used for the provision of services to the Estate and the supply of all
fuel and electricity for the same and any necessary maintenance contracts and
insurance in respect thereof.

 

4                                      Signs

 

Maintaining and (where appropriate) cleaning and lighting and (as necessary)
renewing and replacing the signboards, all directional signs, fire regulation
notices, advertisements, bollards, roundabouts and similar apparatus or works.

 

5                                      Landscaping

 

Maintaining, tending and cultivating and (as necessary) re-stocking any garden
or grassed areas including replacing plants, shrubs and trees as necessary.

 

6                                      Common facilities

 

Repairing maintaining and (as necessary) rebuilding as the case may be any party
walls or fences, party structures, Conduits or other amenities and easements
which may belong to or be capable of being used or enjoyed by the Estate in
common with any land or buildings adjoining or neighbouring the Estate.

 

7                                      Security

 

Installation, operation, maintenance, repair, replacement and renewal of closed
circuit television systems and other security systems.

 

8                                      Outgoings

 

Any existing and future rates, taxes, charges, assessments and outgoings in
respect of the Estate Common Areas or any part of them except tax (other than
VAT) payable in respect of any dealing with or any receipt of income in respect
of the Estate Common Areas.

 

9                                      Transport

 

The provision of a bus service to and from Didcot or such other transport and/or
location (if any) deemed necessary by the Landlord.

 

10                               Statutory requirements

 

The cost of carrying out any further works (after the initial construction in
accordance with statutory requirements) to the Estate Common Areas required to
comply with any statute.

 

11                               Management and Staff

 

11.1                     The proper and reasonable fees, costs, charges,
expenses and disbursements (including irrecoverable VAT) of any person properly
employed or retained by the Landlord for or in connection with surveying or
accounting functions or the performance of the Estate Services and any other
duties in and about the Estate relating to the general management,
administration, security, maintenance, protection and cleanliness of the Estate:

 

11.2                     Management costs fees and disbursements in respect of
the Estate of 10% of the Service Cost (excluding costs under this clause 11.2).

 

11.3                     Providing staff in connection with the Estate Services
and the general management, operation and security of the Estate and all other
incidental expenditure including but not limited to:

 

--------------------------------------------------------------------------------


 

11.3.1           salaries, National Health Insurance, pension and other payments
contributions and benefits;

 

11.3.2           uniforms, special clothing, tools and other materials for the
proper performance of the duties of any such staff;

 

11.3.3           providing premises and accommodation and other facilities for
staff.

 

12                               Enforcement of Regulations

 

The reasonable and proper costs and expenses incurred by the Landlord in
enforcing the rules and regulations from time to time made pursuant to Clause
4.24 provided that the Landlord shall use all reasonable endeavours to recover
such costs and expenses from the defaulting party and provided further that
there shall be credited against the Service Cost any such costs recovered.

 

13                               Insurances

 

13.1                     Effecting such insurances (if any) as the Landlord may
properly think fit in respect of the Estate Common Areas the plant, machinery,
apparatus and equipment used in connection with the provision of the Estate
Services (including without prejudice those referred to in paragraph 3 above)
and any other liability of the Landlord to any person in respect of those items
or in respect of the provision of the Estate Services.

 

13.2                     Professional valuations for insurance purposes (but not
more than once in any two year period);

 

13.3                     Any uninsured excesses to which the Landlord’s
insurance may be subject.

 

14                               Generally

 

Any reasonable and proper costs (not referred to above) which the Landlord may
incur in providing such other services and in carrying out such other works as
the Landlord may reasonably consider to be reasonably desirable or necessary for
the benefit of occupiers of the Estate.

 

15                               Anticipated Expenditure

 

Establishing and maintaining reserves to meet the future costs (as from time to
time estimated by the Landlord’s Surveyor) of providing the Estate Services;

 

16                               Borrowing

 

The costs of borrowing any sums required for the provision of the Estate
Services at normal commercial rates available in the open market or if any such
sums are loaned by the Landlord or a Group Company of the Landlord interest at
Base Rate.

 

17                               VAT

 

Irrecoverable VAT on any of the foregoing.

 

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by MEPC MILTON PARK NO. 1 LIMITED acting by a director and
the company secretary or by two directors

 

[g152561km11i001.gif]

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Company Secretary

 

 

 

 

 

 

 

 

EXECUTED AS A DEED by MEPC MILTON PARK NO. 2 LIMITED acting by a director and
the company secretary or by two directors

 

[g152561km11i001.gif]

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Company Secretary

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by ADAPTIMMUNE LIMITED acting by

 

[g152561km11i002.gif]

 

 

 

A director in the presence of:

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

Witness Name:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Occupation:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

(Form of Rent Security Deposit Deed)

 

--------------------------------------------------------------------------------


 

[g152561km13i001.jpg]

[g152561km13i002.jpg]

 

 

 

 

DATED

2017

 

(1)         MEPC MILTON PARK NO. 1 LIMITED AND MEPC MILTON PARK NO. 2 LIMITED

(2)         ADAPTIMMUNE LIMITED

 

RENT SECURITY DEPOSIT DEED

 

 

relating to

 

 

39 Innovation Drive

 

Milton Park

 

 

[g152561km13i003.jpg]

 

--------------------------------------------------------------------------------


 

Rent Security Deposit Deed

 

Dated

 

 

 

 

 

The Landlord

 

MEPC MILTON PARK NO. 1 LIMITED (Company number 5491670) and MEPC MILTON PARK NO.
2 LIMITED (Company number 5491806), on behalf of MEPC Milton LP (LP
No. LP14504), both of whose registered offices are at Lloyds Chambers 1
Portsoken Street London E1 8HZ

 

 

 

The Tenant

 

ADAPTIMMUNE LIMITED (Company number 6456741) whose registered office is at 101
Park Drive Milton Park Abingdon Oxfordshire OX14 4RY

 

The Lease

 

 

 

 

 

Date

 

[·]

 

 

 

Parties

 

(1) The Landlord
(2) The Tenant

 

 

 

Property

 

39 Innovation Drive Milton Park, Abingdon, Oxfordshire OX14 4RT

 

 

 

Term

 

From and including [·] to and including 23 October 2041

 

--------------------------------------------------------------------------------


 

1                                      In this Deed the following expressions
shall have the following meanings:

 

1.1                            the Landlord and the Tenant mean the parties to
this Deed respectively referred to above by those names and (where the context
so admits) shall include their successors in title;

 

1.2                            the Lease means the document or documents of
which short particulars are set out above under the heading “the Lease” and
includes all documents supplemental thereto;

 

1.3                            the Property means the property to be demised by
the Lease;

 

1.4                            the Deposit means the moneys referred to in
Clause 2 below together with any interest credited to the Deposit Account by
virtue of the proviso to Clause 5 below;

 

1.5                            the Deposit Account means the deposit account at
the Bank in the name of the Landlord or of a managing agent acting on behalf of
the Landlord;

 

1.6                            the Bank means the London Clearing Bank where the
Deposit Account is from time to time held;

 

1.7                            Minimum Amount means a sum equal to 6 months’
worth of the Principal Rent (as defined in the Lease and as payable for the time
being) plus a sum equal to VAT at the standard rate payable as at the
commencement date of the Lease;

 

1.8                            Working Day means any day except Saturdays,
Sundays and bank, public and statutory holidays

 

2                                      The Landlord hereby acknowledges receipt
of the sum of £262,296.60;

 

3                                      The Tenant hereby charges and agrees to
charge all its interest in the Deposit to the Landlord as security for the due
performance and observance of the covenants agreements and conditions on the
part of the Tenant under the Lease and all losses which the Landlord may incur
by reason of or consequent upon any breach of those covenants agreements and
conditions and (without prejudice to the generality of the foregoing) as more
particularly provided in Clause 6 below.

 

4                                      The Landlord shall place the Deposit at
the Bank in the Deposit Account on seven days’ notice of withdrawal until
repayment of the Deposit in accordance with the terms of Clause 8 below.

 

5                                      Any interest earned on the Deposit (or if
any sums have been withdrawn from the Deposit pursuant to Clause 6, the balance
thereof) after deduction of tax shall belong to the Tenant and for any period in
which the Deposit has not been repaid to the Tenant the Landlord will arrange
for any such interest (after deduction of tax) to be paid to the Tenant or to
the Tenant by direct credit to the Tenant to such bank account as the Tenant
shall from time to time advise the Landlord in writing.

 

6                                      The Landlord and Tenant hereby agree that
without prejudice to any right or remedy which the Landlord may have under the
Lease the Landlord shall be entitled to withdraw from the Deposit from time to
time the sums specified below which shall thereupon become the absolute property
of the Landlord:

 

6.1                            if any sum (whether rent or otherwise) is due to
the Landlord from the Tenant and unpaid for a period of fourteen days: the
amount of that sum,

 

6.2                            if the Landlord suffers any loss or damage as the
result of any material breach of any covenant agreement or condition on the part
of the Tenant under the Lease: the amount of that loss or damage,

 

6.3                            if the Lease is determined otherwise than by
agreement before the expiration of the term granted by the Lease or if the Lease
is forfeited or disclaimed by any liquidator or trustee in bankruptcy of the
Tenant: the whole or that proportion of the Deposit as is reasonably necessary
to compensate the Landlord for its loss but the Landlord will return the balance
of the Deposit (if any) to the Tenant as soon as reasonably practicable after
the Landlord shall have ascertained the full extent of its loss.

 

Provided that the Landlord shall notify the Tenant in writing within fourteen
days of any withdrawal of any sum from the Deposit and the reason for such
withdrawal and (if the Lease is still subsisting) the Tenant hereby covenants to
reinstate to the Deposit the amount required to ensure that the Deposit is equal
to the Minimum Amount within a further fourteen days from the date of such
notification being received by the Tenant.

 

7                                      It is hereby agreed between the parties:

 

7.1                            that the existence of the Deposit shall not
prejudice the Landlord’s ability to proceed against the Tenant for any breach of
any covenant, agreement or condition on the part of the Tenant under the Lease
or entitle the Tenant to withhold any moneys or fail to perform any covenant
agreement or condition under the Lease and the Deposit shall not be regarded as
an advance payment of rent;

 

--------------------------------------------------------------------------------


 

7.2                            that if the Landlord transfers the reversion to
the Lease the benefit of this Deed shall be assignable to the transferee of the
reversion to whom the Deposit shall be transferred AND if the benefit is so
assigned and the Deposit so transferred the Landlord shall procure that the
transferee will covenant at its sole expense with the Tenant in the same terms
as this Deed as if the transferee had executed this Deed as Landlord and the
Tenant will subject to being indemnified for all costs arising therefrom execute
and deliver to the Landlord a deed releasing the Landlord from any further
liability under the terms of this Deed.

 

8                                      The Deposit or such part thereof as shall
be remaining shall be repaid to the Tenant when:

 

8.1                            The period of 5 years from the commencement of
the Contractual Term shall have expired and during that period the Tenant has
not;

 

8.1.1                  been in arrears of the Principal Rent for longer than 5
Working Days; OR

 

8.1.2                  been in arrears of the Principal Rent on more than 2
separate occasions.

 

OR

 

8.2                            the:

 

8.2.1                  term granted by the Lease shall have expired or been
determined earlier by agreement;

 

OR

 

8.2.2                  the Lease shall have been lawfully assigned with the
consent of the Landlord in accordance with the terms of the Lease;

 

And the Landlord will in all cases be entitled to retain from the Deposit such
proportion of the Deposit as may reasonably be necessary to make good any
default provided that in the case of repayment of the Deposit following a lawful
assignment any such default has accrued prior to the date of the lawful
assignment.

 

9                                      The Tenant HEREBY FURTHER COVENANTS with
the Landlord that in the event of the level of the Principal Rent (as defined in
the Lease) being increased at any time during the term the Tenant shall
forthwith pay to the credit of the Deposit Account an additional sum of such
amount that the Deposit shall (after such payment is made) again be equal to the
Minimum Amount.

 

10                               A person who is not a party to this Deed has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce any term
of this Deed.

 

11                               This Agreement shall be governed by and
construed in all respects in accordance with the law of England and the Landlord
and the Tenant each submits to the exclusive jurisdiction of the English Courts.

 

In witness whereof this document has been executed as a Deed the day and year
first before written.

 

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by MEPC MILTON PARK NO. 1 LIMITED acting by a director and
the company secretary or by two directors

 

[g152561km13i004.gif]

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Company Secretary

 

 

 

 

 

 

 

 

EXECUTED AS A DEED by MEPC MILTON PARK NO. 2 LIMITED acting by a director and
the company secretary or by two directors

 

[g152561km13i004.gif]

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Company Secretary

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by ADAPTIMMUNE LIMITED acting by

 

[g152561km13i005.gif]

 

 

 

A director in the presence of:

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

Witness Name:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Occupation:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4

 

(Form of Licence for Alterations)

 

--------------------------------------------------------------------------------


 

[g152561km15i001.jpg]

[g152561km15i002.jpg]

 

 

 

 

DATED

2017

 

(1)         MEPC MILTON PARK NO. 1 LIMITED AND MEPC MILTON PARK NO. 2 LIMITED

(2)         ADAPTIMMUNE LIMITED

 

 

LICENCE TO ALTER

 

 

relating to

 

39 Innovation Drive

Milton Park

 

[g152561km15i003.jpg]

 

--------------------------------------------------------------------------------


 

Licence to Alter
Tenant

 

Dated

2017

 

The Landlord

 

MEPC MILTON PARK NO. 1 LIMITED (Company number 5491670) and MEPC MILTON PARK NO.
2 LIMITED (Company number 5491806), on behalf of MEPC Milton LP (LP
No. LP14504), both of whose registered offices are at Lloyds Chambers 1
Portsoken Street London E1 8HZ

 

 

 

The Tenant

 

ADAPTIMMUNE LIMITED (Company number 6456741) whose registered office is at 101
Park Drive Milton Park Abingdon Oxfordshire OX14 4RY

 

The Lease

 

Date

 

[·]

 

 

 

Parties

 

(1) The Landlord
(2) The Tenant

 

 

 

Property

 

39 Innovation Drive, Milton Park, Abingdon, Oxfordshire OX14 4RT

 

 

 

Term

 

[·]

 

--------------------------------------------------------------------------------


 

1                                      In this Deed the following expressions
shall have the following meanings:

 

1.1                            the Landlord and the Tenant mean the parties to
this Deed respectively above referred to by those names and shall include their
respective successors in title;

 

1.2                            the Lease means the document or documents of
which short particulars are set out above under the heading “The Lease” and
includes all documents supplemental thereto;

 

1.3                            the Property means the property demised by the
Lease;

 

1.4                            the Works means the works shortly described in
the Schedule hereto;

 

1.5                            the term means the term of the Lease together
with any continuation thereof or of the tenancy (whether under an Act of
Parliament or by the Tenant holding over or for any other reason).

 

2                                      Where the Tenant is more than one person
the covenants by such persons herein contained are joint and several.

 

3                                      3.1            The Landlord is entitled
to the Property in reversion immediately expectant upon the term.

 

3.2                            The Tenant is entitled to the Property for the
residue of the term.

 

4                                      The Landlord HEREBY GRANTS CONSENT to the
Tenant to carry out the Works in and upon the Property.

 

5                                      The Tenant HEREBY COVENANTS with the
Landlord:

 

5.1                            before commencing the Works:

 

5.1.1                  at the expense of the Tenant to obtain all such licences
consents and permissions as may be required by law and in particular but without
prejudice to the generality thereof to obtain all consents and permissions as
may be required under the Town and Country Planning Acts for the time being in
force and all regulations and orders made thereunder;

 

5.1.2                  to produce to the Landlord and obtain the Landlord’s
written acknowledgement that all such licences consents and permissions are
satisfactory to the Landlord but so that the Landlord may refuse to express its
satisfaction with any of the said licences consents or permissions on the ground
(inter alia) that the period thereof or anything contained therein or omitted
therefrom would in the reasonable opinion of the Landlord be or be likely to be
prejudicial to the interests of the Landlord or give rise to adverse financial
or taxation consequences upon the Landlord whether during the term or following
the expiration thereof;

 

5.1.3                  to communicate particulars of the Works to the company or
underwriters with which the insurance of the Property is maintained or to the
Landlord (if so requested) and if requested to obtain the written consent of
such company or underwriters to the carrying out of the Works and within seven
days of obtaining the same to produce such consent to the Landlord and at all
times hereafter to pay on demand any additional premium which may be required by
the said company or underwriters in respect of the insurance of the Property and
any other adjoining or neighbouring premises as a result of the Works being
carried out;

 

5.1.4                  to give such information to the Landlord as may be
reasonably required by the Landlord that the covenants on the part of the Tenant
herein contained have been satisfactorily complied with;

 

5.2                            that the Tenant having decided to carry out the
Works the Tenant will carry out the Works at the sole expense of the Tenant in a
proper and workmanlike manner and using good quality materials of their several
kinds to the satisfaction of the Landlord and in a manner which shall not
constitute any nuisance or annoyance to the Landlord or the tenants owners or
occupiers of any adjoining or neighbouring premises and in compliance with the
provisions of all relevant Acts of Parliament or European Community Law
Regulation or Directive and any orders or regulations made thereunder and to
complete the same in manner aforesaid within eighteen months from the date
hereof;

 

5.3                            to notify the Landlord immediately upon
commencement and completion of the Works;

 

5.4                            to indemnify and keep the Landlord indemnified
against all liability howsoever caused arising out of the execution of the Works
and in the exercise or purported exercise of the rights hereby granted and to
make good any damage caused to any adjoining or neighbouring premises to the
satisfaction of the Landlord;

 

--------------------------------------------------------------------------------


 

5.5                            to procure that any contract entered into in
respect of the Works does not limit or preclude any rights of the company or
underwriters with which the insurance of the Property is maintained against any
third party;

 

5.6                            to permit the Landlord (or its Surveyors) at all
reasonable times to inspect the progress of the Works and the quality of the
materials and workmanship used therein;

 

5.7                            if so required by the Landlord:

 

5.7.1                  by the expiration or sooner determination of the term; or

 

5.7.2                  if the Works have not been completed in accordance with
this Deed within eighteen months of the date hereof; or

 

5.7.3                  in the event of any material breach by the Tenant of the
terms of this Deed

 

at the cost of the Tenant forthwith to dismantle and remove the Works and to
reinstate and make good the Property in such manner as the Landlord shall direct
and to the Landlord’s satisfaction such reinstatement to be carried out on the
same terms (mutatis mutandis) as are stipulated in this Deed with respect to the
carrying out of the Works in the first place (including as to consents,
inspection and otherwise) AND it shall be the duty of the Tenant to enquire in
writing of the Landlord six months before the expiration of the contractual term
of the Lease whether the Landlord requires reinstatement pursuant to this
Clause.

 

6                                      It is HEREBY DECLARED:

 

6.1                            that this Licence is granted subject to the
rights of the owners, lessees and occupiers of all adjoining and neighbouring
premises and other interested persons;

 

6.2                            that during the execution of the Works and when
the same shall have been completed all the covenants on the part of the Tenant
herein contained shall be incorporated in the Lease and the terms and conditions
of the Lease as varied by this Deed shall apply to the Property as altered in
pursuance of this Deed and the power of re-entry contained in the Lease shall be
construed and have effect accordingly;

 

6.3                            that the Landlord and its agents make no
representation as to the quality adequacy or safety of the design or method of
construction of the Works or the quality of the materials to be used and the
Tenant acknowledges that the Tenant relies entirely on the skill and judgement
of its own advisers and contractors;

 

6.4                            that upon any review of the rent payable under
the Lease neither the granting of this Licence nor anything herein contained nor
the carrying out of the Works shall cause the value of the reviewed rent to be
less than that which would have been obtained if this Licence had not been
granted and the Works had not been carried out;

 

6.5                            that nothing in this licence shall release or in
any way lessen the liability of the Tenant to the Landlord under the covenants
and conditions contained in the Lease or constitute a waiver of any outstanding
breach;

 

6.6                            A person who is not a party to this Licence has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Licence.

 

In witness whereof this document has been executed as a Deed the day and year
first before written.

 

--------------------------------------------------------------------------------


 

Schedule
The Works

 

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by MEPC MILTON PARK NO. 1 LIMITED acting by a director and
the company secretary or by two directors

 

[g152561km15i004.gif]

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Company Secretary

 

 

 

 

 

 

 

 

EXECUTED AS A DEED by MEPC MILTON PARK NO. 2 LIMITED acting by a director and
the company secretary or by two directors

 

[g152561km15i005.gif]

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Company Secretary

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by ADAPTIMMUNE LIMITED acting by

 

[g152561km15i006.gif]

 

 

 

A director in the presence of:

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

Witness Name:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Occupation:

 

 

 

--------------------------------------------------------------------------------


 

AS WITNESS the hands of duly authorised officers of the parties hereto the day
and year first hereinbefore written

 

SIGNED for and on behalf of MEPC MILTON PARK NO. 1 LIMITED

 

[g152561km15i007.gif]

/s/ Nick Randall

Director/Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

SIGNED for and on behalf of MEPC MILTON PARK NO. 2 LIMITED

 

[g152561km15i007.gif]

/s/ Nick Randall

Director/Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

SIGNED for and on behalf of ADAPTIMMUNE LIMITED

 

[g152561km15i007.gif]

/s/ James Noble

Director/Authorised Signatory

 

 

 

 

--------------------------------------------------------------------------------